USDC SDNY
DOCUMEN'I`
ELECTRONICALLY FILED

UNITED sTATEs instch coURT DOC #:

 

MINDSPIRIT, LLC; MALVIKA
KUMAR', and ROSEWOOD PARTNERS,
MEMORANDUM
Plaintiffs, OPINION & ORDER
~ against - 15 Civ. 6065 (PGG)
EVALUESERVE LTD.,

Defendant.

 

 

PAUL G. GARDEPHE, U.S.D.J.:

ln this action, Mindspirit, LLC, and its two members - Malvil<a Kumar and
Rosewood Partners - allege that Defendant Evalueserve Ltd. breached an agreement to issue
480,000 Evalueserve stock options to Mindspirit. Aceording to Plaintiffs, although Evalueserve
issued these options to Mindspirit in April 2001, it later breached the parties’ agreement by
Wrongfully re»issuing these stock options in the names of Rajat Gupta and Anil Kumar, non~
parties to this action. (D Am. Cmplt. (Dkt. No. 19)111120, 49, 6l, 64-70, 109-l13)

As a result of this Court’s ruling on Evaluesewe’s motion to dismiss, Mindspirit
is the sole remaining plaintiff, and only l`\/Iindspirit’S breach of contract and unjust enrichment
claims remain. (Y @; Sept. 26, 2016 Order (Dkt. No. 45))

Evalueserve has moved for summary judgment on Mindspirit’s remaining claims,
arguing that (l) they are barred by the applicable statute of limitations; (2) the parties’ contract
bars the unjust enrichment claim; (3) there Was no breach of contract; (4) the doctrine of
illegality bars the breach of contract claim; (5) the parties’ mutual mistake either (a) excuses any
further performance by Evalueserve or (b) is grounds for reformation of the contract; and (6)

there has been no unjust enrichment to Evalueserve, because (a) Evalueserve provided the Value

 

at issue to third-parties and did not retain that value, and (b) equity and good conscience do not
require restitution (Def. Mot. (Dkt. No. 78)) l\/,[indspirit has cross»moved for summary
judgment on Evalueserve’s statute of limitations and illegality defenses. (Pltf. Mot. (Dkt. No.
73))

For the reasons stated below, Evalueserve’s motion for summary judgment will be
granted as to the unjust enrichment claim, but will otherwise be denied. Mindspirit’s cross-
motion for partial summary judgment will be granted as to Evalueserve’s illegality defense, but
Will otherwise be denied.

umw
I. LCT_S}
A. The Parties

Plaintiff Mindspirit is a Nevada limited liability company, formed on January 26,
2001 , with two members: Malvil<a Kumar w the wife of Anil Kumar (“Kumar”) - and Rosewood
Partners. (Pltf. Resp. to Def. R, 56.l Stmt. (Dkt. No. 86) 11[ l-S) Since Mindspirit’s formation,
Rosewood has held 75% of the membership interest in Mindspirit, and Malvika Kumar has held

the remaining 25%. (I_d. 111[ 3-4)

 

l To the extent that this Court relies on facts drawn from a party’s Local Rule 56.1 statement, it
has done so because the opposing party has either not disputed those facts or has not done so
With citations to admissible evidence _S__e__e_ Giannullo v. City of New York, 322 F.3d 139, 140
(2d Cir. 2003) (“lf the opposing party . . . fails to controvert a fact so set forth in the moving
paity’s Rule 56.1 statement, that fact Will be deemed admitted.”) (citations omitted). Where the
non-moving party disputes the moving party’s characterization of cited evidence, and has
presented an evidentiary basis for doing so, the Court relies on the non-moving party’s
characterization of the evidence E Cifra v. Gen. Elec. Co., 252 F.3d 205, 216 (2d Cir. 2001)
(court must draw all rational factual inferences in non-movant’s favor in deciding summary
judgment motion). Unless otherwise indicated, the facts cited by the Court are undisputed

2

 

Rosewood is an lllinois partnership (Deuser Aff. (Dkt. No. 40) il 6) Between
2001 and 2013, Raj at Gupta (“Gupta”) Was one of Rosewood’s general partners (Pltf. Resp. to
Def. R. 56.1 Stmt. (Dkt. No. 86) 11 7) According to Rajat Gupta, Rosewood is “a family
partnership for [his] kids.” (Gupta Dep. (Dkt. No. 88-92) at 992; § gao § at 16 (Gupta
referring to Rosewood as “my family investment company”)) Rosewood presently has five
partners: the Anita Gupta 2013 lrrevocable Trust; Geetanjali Gupta, Deepali Gupta, Megha
Gupta, and Aditi Gupta, (Deuser Aff. (Dkt. No. 40) 11 8)

Kumar and Gupta formed Mindspirit, using Shivbir Grewal, an attorney selected
by Kurnar, to perform the necessary legal Work. (§@ Kumar Dep. (Dkt. No. 88»90) at 28~29
(“[l]n late 2000-early 2001, Gupta and 1 had discussed the fact that we were making so many
investments that it was actually for the benefit of our families that we set up an organization
Where those investments would be held, from an estate planning perspective, and we thought we
would set one up called Mindspirit from which the investments would be made. . . . We retained
a law firm in L.A. to . . . do the paperwork, and that’s what they did.”)) When Mindspirit was
formed, Kumar told Grewal that Gupta Would be the manager of and signatory for Mindspirit.
(Pltf. Resp. to Def, R. 56.1 Stmt. (Dl<t. No. 86) ‘[[ 59)

Mindspirit’s principal place of business is 59 Beachside Avenue in Stamford,
Connecticut (@ 11 l), which is one of Gupta’s residences (Gupta Dep. (Dkt. No. 88-92) at 4)
Until 2007, Mindspirit’s mailing address was Gupta’s business office in Stamford, where

Mindspirit’s business records were maintained (I_d. at 12, 23) Mindspirit’s accounting and tax

 

2 Except as to deposition transcripts all citations in this Opinion reflect page numbers assigned
by this District’s Electronic Case Filing system. Citations to depositions reflect the transcript
page numbers

 

returns were handled by Gupta’s “family’s tax accountant.” (Pltf. Resp. to Def. R. 56.1 Stmt.
(Dkt. No. 86)11 ll ; Gupta Dep. (Dkt. No. 88-92) at 24-25)

Gupta does not recall whether he was the manager of Mindspirit (Gupta Dep.
(Dl<t. No. 88-92) at 16 (“I don’t know {if 1 was a manager.] 1t was just an investment vehicle.”)),
but assumes as much. (l_d. at 27 (“Q. ls Mr. Kumar correct when he states, at least as of January
25th, 2001, that you would be the signatory on behalf of Mindspirit, LLC and the manager? A.
Based on what 1 saw, 1 signed those documents so [1] must have been.”))

According to Kumar, his wife Malvika was responsible for “[being] aware of’
Mindspirit’s investments and “ensur[ing] that Mindspirit complie[d] with all laws and tilings.”
(Kumar Dep. (Dkt. No. 88-90) at 34-3 5) Mindspirit’s only investment was in Evalueserve,
however. (Pltf. Resp, to Def. R. 56.1 Stmt. (Dkt. No. 86) 11 58)

Evalueserve is a Bermuda company that Was incorporated on October 25, 2000.
(1§1_.11 13) its main office is in Gurgaon, lndia. (1d".jl 14) Evalueserve was founded by Alok
Aggarwal (“Aggarwal”) and Marc Vollenweider to provide consulting services (I_d. 1111 l6-17;
Vollenweider Dep. (Dkt. No. 88-62) at 58-60) From Evalueserve’s formation until 2013,
Aggarwal and Vollenweider were its only directors (Pltf. Resp. to Def. R. 56.1 Stmt. (Dkt. No.
86) il 18) Aggarwal also served as executive chairman, while Vollenweider served as chief
executive officer through December 2016. (1”£_1";) Vollenweider is still a member of Evalueserve’s
board. (l_d_. 1[ 19)

B. The Agreement

ln late December 2000 or early January 2001, Aggarwal, Vollenweider, Gupta,

and Kumar began discussions about Gupta and Kumar becoming “angel investors” in

Evalueserve. (LJ. 11 40) At some point in .1 anuary or February 2001, Aggarwal, Vollenweider,

 

and Gupta met at Gupta’s office to discuss the potential investment (1”€"1;11 51) According to
Aggarwal, about “a week or so later, {Guptaj [1 said that he would like to invest with Anil Kumar
through . . . Mindspirit . . . .” (Aggarwal Dep. (Dkt. No. 88-54) at 28)

On April 20, 2001, Evalueserve sent Gupta several transaction documents drafted
by Evalueserve reflecting the arrangement between Evalueserve and Mindspirit, including a
Stock Option Grant Notice (“Grant Notice”), a Stock Option Agreement, the Evalueseive, Ltd.
2001 Equity 1ncentive Plan (“Bquity 1ncentive Plan”), and a Securities Purchase Agreement
(“Purchase Agreement”). (§ee Def. Resp. to Pltf. R. 56.1 Stmt. (Dkt. No. 82) 11 3', Pltf. Resp. to
Def. R. 56.1 Stmt. (Dkt. No. 86)11 87) Vollenweider had signed these documents and dated them
April 17, 2001. (Pltf. Resp. to Def. R. 56.1 Stmt. (Dkt. No. 86) 11 87) A cover letter included
With these documents asks Gupta to sign and return all of the documents to Aggarwal (i_d_. 11 88),
but no party to this suit has produced a countersigned copy of any of these documents (L 11 89)
Gupta received the documents and retained them in Mindspirit’s files, however, and Kumar
received and retained at least the Grant Notice, the Stock Option Agreement, and the Equity
1ncentive Plan. (I_d_.)3

1. The Grant Notice

The April 17, 2001 Grant Notice provides that “Evalueserve, Ltd. (the
‘Company’), pursuant to its Evalueserve, Ltd. 2001 Equity 1ncentive Plan (the ‘Plan’) hereby
grants to you (the ‘Optionholder’) an option to purchase the number of shares of the Company’s

Common Stock set forth below.” (Grant Notice (Dkt. No. 86-3) at 2)

 

3 Although no fully executed copy of the Grant Notice, Stock Option Agreement, and Purchase
Agreement exists, the parties agree that these are binding agreements (§p§ Def. Br. (Dkt. No.
87) at 11; Pltf. Br. (Dkt. No. 74) at 5-6)

 

The Grant Notice identifies Mindspirit as the “Optionholder”', the date of the grant
as April 17, 2001; the number of shares subject to option as 480,000‘, the exercise price as $0.56;
and the nature of the options as “nonstatutory stock options.” (Li) The Grant Notice includes a
vesting schedule, with options for 160,000 shares vesting on April 17, 2002; options on an
additional 160,000 shares vesting on April 17, 2003; and options on the remaining 160,000
shares vesting on April 17, 2004. (1_d_._) The Grant Notice provides that all options will expire on
Aprii 16, 2006. (r_a.)

Under a section entitled “Additional 'l`erms/ Acknowledgements,” the Grant
Notice states:

The undersigned Optionholder acknowledges receipt of, and understands and
agrees to, this Grant Notice, the Stock Option Agreement and the [Equity
1ncentive] Plan. Optionholder further acknowledges that as of the Date of Grant,
this Grant Notice, the Stock Option Agreement and the [Equity lncentive] Plan set
forth the entire understanding between Optionholder and the Company regarding
the acquisition of stock in the Company under the [Equity 1ncentive1 Plan and
supersede all prior oral and written agreements on the subject with the exception
of (i) options previously granted and delivered to Optionholder under the [Equity
1ncentive1 Plan, and (ii) the following agreements only:

(lCL)4

The Grant Notice further provides that, “1t1his option is subject to all of the terms
and conditions as set forth herein and in the Stock Option Agreement between the Company and
the Optionholder, the [Equity lncentivej Plan and the Notice of Exercise, all of which are . . .
incorporated 11 in their entirety.” (I_d.)

2. The Stock Option Agreement

The Stock Option Agreement provides that,

[pjursuant to your Stock Option Grant Notice (“Grant Notice”) and this Stock
Option Agreement, and in consideration of the help and guidance to be provided

 

4 No other agreements are listed. (Grant Notice (Dkt. No. 86~3) at 2)
6

 

by you to it, Evalueserve Ltd. (the “Company”) has granted you (the
“Optionholder”) an Option under its Evalueserve, Ltd. 2001 Equity incentive Plan
(the “Plan”) to purchase the number of shares of the Company’s Common Stock
indicated in your Grant Notice at the exercise price indicated in your Grant
Notice.

(Stock Option Agreernent (Dkt. No. 86-3) at 4)
Section 5 of the Stock Option Agreement states:

SECURITIES LAW COMPLIANCE. Notwithstanding anything to the
contrary contained herein, you may not exercise your Option unless the shares of
Common Stock issuable upon such exercise are then registered under the
Securities Act or, if such shares of `Common Stock are not then so registered, the
Company has determined that such exercise and issuance would be exempt from
the registration requirements of the Securities Act. The exercise of your Option
must also comply with other applicable laws and regulations governing your
Option, and you may not exercise your Option if the Company determines that
such exercise would not be in material compliance with such laws and
regulations

(I_d. at 5)
Section 8 of the Stock Option Agreement provides that “[y]our Option is not

transferable.” (Ld.) Section 9 of the Stock Option Agreement provides: “RIGHT OF FIRST
REFUSAL UPON PROPOSED SALE. The provisions of Sections 4 through 6 of that certain
Securities Purchase Agreement of even date herewith between the Company and you shall be
applicable to all shares of Common Stock acquired by you upon exercise of an Option.” (Ld.)
Section ll of the Stock Option Agreement provides that

[y]our Option is subject to all the provisions of the [Equity incentive] Plan, the

provisions of which are hereby made a part of your Option, and is further subject

to all interpretations amendments, rules and regulations which may from time to

time be promulgated and adopted pursuant to the [Equity 1ncentive] Plan. In the

event of any conflict between the provisions of your Option and those of the

[Equity incentive] Plan, the provisions of the {Equity 1ncentive1 Plan shall
control.

 

 

(imdm;) Section 13 of the Stock Option Agreement provides that “[t]his Agreement shall be
governed by and construed in accordance with the laws of the State of New York, except that
body of law relating to choice of laws.” (l_d. at 6)

3. The Equitv 1ncentive Plan

The Equity 1ncentive Plan was adopted by Evalueserve’s shareholders on January
5, 2001. (Equity 1ncentive Plan (Dkt. No. 86~3) at 9) Section 1(a) of the Equity 1ncentive Plan
provides that, “[t]he persons eligible to receive Option Awards are the Employees and Directors
of and Consultants to the Company and its Affiliates.” (l_cL at 9) Section S(a) similarly provides
that “Nonstatutory Stock Options may be granted to Employees, Directors and Consultants.” (Li
at 14) Section 2(g) defines “Consultant” as “any person, including an advisor, (i) engaged by the
Company or an Affiliate to render consulting, advisory or professional services and who is
compensated for such services . . .” (Ld. at 10)

Sections 2(b) and 3 of the Equity 1ncentive Plan give the Evalueserve Board of
Directors the

power, subject to, and within the limitations of, the express provisions of the Plan:

i. To determine . . . which of the persons eligible under the Plan shall be
granted Option Awards; when and how much each Option Award shall be
granted; what type or combination of types of Option Award shall be
granted', the provisions of each Option Award granted . . . ; and the
number of shares of Common Stock with respect to which an Option
Award shall be granted to each such person.

ii. To construe and interpret the Plan and Option Awards granted under it,
and to establish, amend and revoke rules and regulations for its
administration The Board, in the exercise of this power, may correct any
defect, omission or inconsistency in the Plan or in any Option Agreement,
in a manner and to the extent it shall deem necessary or expedient to make
the Plan fully effectivel

iii. To amend the Plan or a[n] Option Award as provided in Section ll. . . .

 

rla ar 13)

Section 1 1(e) of the Equity 1ncentive Plan provides that “the rights under any
Option Award shall not be impaired by any [1 amendment unless (i) the Company requests the
consent of the Participant and (ii) the Participant consents in writing.” (@ at 22)

Section S(d)(i) of the Equity 1ncentive Plan provides that,

[prior to the date on which a registration statement under the Securities Act
relating to the Comrnon Stock is declared effective by the Securities and
Exchange Commission], a Consultant shall not be eligible for the grant of an
Option Award if, at the time of grant, either the offer or the sale of the Company’s
securities to such Consultant is not exempt under Rule 701 because of the nature
of the services that the Consultant is providing to the Company, or because the
Consultant is not a natural person, or as otherwise provided by Rule 701, unless
the Company determines that such grant need not comply with the requirements
of Rule 701 and will satisfy another exemption under the Securities Act as well as
comply with the securities laws of all other relevant jurisdictions

(I_d_. at 15)

Section 6(g) of the Equity 1ncentive Plan states:

Transf`erability of a Nonstatutory Stock Option. A Nonstatutory Stock Option
shall be transferable to the extent provided in the Option Agreement. 1f the
Nonstatutory Stock Option does not provide for transferability, then the
Nonstatutory Stock Option shall not be transferable except by Will or by the laws
of descent and distribution and shall be exercisable during the lifetime of the
Optionholder only by the Optionholder.

(I_d. at 16_17)

Section 7(b) of the Equity 1ncentive Plan states:

Securities Law Compliance. The Company shall seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Option Awards and to issue and sell shares of
Common Stock upon exercise of the Option Awards, provided, however, that this
undertaking shall not require the Company to register under the Securities Act the
Plan, any Option Award or any Common Stock issued or issuable pursuant to any
such Option Award. lf, after reasonable efforts the Company is unable to obtain
from any such regulatory commission or agency the authority that counsel for the
Company deems necessary for the lawful issuance and sale of Common Stock
under the Plan, the Company shall be relieved from any liability for failure to

 

issue and sell Common Stock upon exercise of such Option Awards unless and
until such authority is obtained

(1§”: at 18)
Se_ction 15 of the Equity 1ncentive Plan provides that “[t]he law of the State of

New York shall govern all questions concerning the construction, validity and interpretation of
this Plan, without regard to such state’s conflict of laws rules.” (Li at 24)
4. The April 17, 2001 Purchase Agrecment
Section 1.2 of the Purchase Agreement states:
Grant of Options. 1n consideration of certain help and guidance being provided
by the lnvestor to the Company, concurrently herewith the Company is granting
to the lnvestor an option (the “Option”) to purchase that number of shares of its
Common Stock pursuant to its 2001 Equity 1ncentive Plan as is set forth on
Schedule A.
(SPA (Dkt. No. 86-5) at 2) Schedule A provides that the “Investor” is “Mindspirit LLC”; that
Mindspirit has purchased 180,000 shares of Evalueserve’s common stock', that the purchase price
of the stock was 3100,000; and that the “Number of Shares Subject to Option” is 480,000. (wl_dmg at
11)

Section 2.5 of the Purchase Agreement provides

Other than as is set forth on Schedule B attached hereto, no consent, approval,
order, or authorization of, or registration, qualification, designation, declaration or
filing with, any Bermudian, United States F ederal or state or foreign
governmental authority on the part of the Company is required in connection with
(i) the consummation of the transactions contemplated by this Agreement or the
Option Agreement or (ii) the offer, issuance, sale and delivery of the Shares and
Options.

(Ld. at 3) Schedule B provides that “[t]he consent of the Bermuda Monetary Authority must be

procured for the issuance of the Common Stock and the Option to the 1nvestor.” (ld~. at 12)

10

 

C. Consideration and Performance

On September 20, 2001, Gupta caused Rosewood to pay 3100,000 to Evalueserve
on Mindspirit’s behalf (Pltf. Resp. to Def. R. 56.1 Stmt. (Dkt. No. 86) 11 120) In connection
with that payment, Kumar gave Gupta 325,000 at a later date. (Kumar Dep. (Dkt. No. 88-90) at
62) Kumar states that the $25,000 came from his wife, Malvika Kumar. (L& at 80) Although
Gupta and Kumar testified that they did not agree to provide any “help and guidance,” or
consulting services, to Evalueserve (B Gupta Dep. (Dkt. No. 88-92) at 34-35; Kumar Dep.
(Dkt. No. 88-90) at 27-28, 44~45, 48), they nonetheless provided some assistance to Evalueserve.
(Pltf. Resp. to Def. R. 56.1 Stmt. (Dkt. No. 86) 11 117) For example, Gupta contacted at least one
other “angel investor” about Evalueserve (Gupta Dep. (Dkt. No. 88-92) at 31-32), and
remembers having discussions with Evalueserve regarding “their clients” and what Evalueserve
was “trying to do.” (Ld. at 38) Kumar recalls “going through” a “spreadsheet of names” with
Aggaiwal.5 (Kumar Dep. (Dkt. No. 88-90) at 50-51)

During the first four months of 2002, Evalueserve’s Board adopted a resolution
approving the issuance of 180,000 shares of common stock to Mindspirit. (Pltf. Resp. to Def. R.
56.1 Stmt. (Dkt. No. 86) 11 136) Evalueserve’s Board also adopted a resolution listing
Evaiueserve’s “optionee{s]” as Gupta and Kumar individually - with 360,000 options and
120,000 options, respectively ~ rather than l\/Iindspirit. (w Def. Resp. to Pltf. R. 56.1 Stmt.
(Dkt. No. 82) 114; Evalueserve Board Resolution (Dkt. No. 76~6)) The resolution was signed by
Vollenweider - as Evalueserve’s chief executive officer and director - on April 8, 2002, and by

Aggarwal - as Evalueserve’s chairman and director e at an unspecified time. (Pltf. Resp. to Def.

 

5 lt is not clear from Kumar’s deposition whether the spreadsheet of names reflected potential
investors or potential clients.

ll

 

 

R. 56.1 Stmt. (Dkt. No. 86)1111 18, 137) Mindspirit did not receive a copy of this Board
resolution until this litigation ensued. (Def. Resp. to Pltf. R. 56.1 Stmt, (Dkt. No. 82) 11 5)

Vollenweider and Nand Gangwani - Evalueserve’s chief financial officer since
January 2008 (Pltf. Resp. to Def. R. 56.1 Stmt. (Dkt. No. 86)11 15) » testified that Evalueserve
needed the options to be in the names of individuals for regulatory reasons, and that they
obtained Gupta’s permission to change the option holder(s) from l\/Iindspirit to Gupta and
Kumar. (Def. Resp. to Pltf. R. 56.1 Stmt, (Dkt. No. 82) 11 6) Aggarwal testified, however, that
Gupta orally requested the change, and that Evalueserve agreed to make the change as “a favor”
to Gupta. (1$11 7) Gupta recalls no such conversation (Gupta Dep. (Dkt. No. 88-92) at 99), and
Kumar testified that Gupta never told him about any such conversation (Kumar Dep. (Dkt, No.
88-90) at 78-79) There is no written amendment to either the Grant Notice or the Stock Option
Agreement that reflects such a change. (Def. Resp. to Pltf. R. 56.1 Stmt. (Dkt. No. 82) 11 10)

D. Approval from the Bermuda Monetarv Authoritv

Under Bermuda law, the Bermuda Monetary Authority (the “BMA”) must
approve the issuance of any equity security by a Bermuda company to a non-resident of
Bermuda, unless general permission has been given. (E Part IV of the Bermuda Exchange
Control Regulations, Section 12(1) (Dkt. No. 84-2) at 11 (“Except with the permission of the
[Bermuda Monetary Authority], no person shall in Bermuda issue any security or, whether in
Bermuda or elsewhere, issue any security which is registered or to be registered in Bermuda, [to
a non-resident of Bermuda}.”); Richardson-Augustus Decl. (Dkt. No. 88-35) 11 10 (“Under
Bermuda law, the Bermuda Monetary Authority (the ‘BMA’) must approve the issuance of any
equity security by a Bermuda company to a non-resident of Bermuda, other than in cases where

general permission has been given.”); U.S. Dep’t of State 2014 Investment Climate Statement for

12

 

Bermuda (Dkt. No. 84-5) at 7 (“For exchange control purposes, the BMA must give prior
approval for issues to and transfers of securities in Bermuda companies involving non-residents,
except where general permission has been granted pursuant to the Notice of Public of June
2005.”))

In a May 6, 2002 letter to the BMA, Evalueserve’s Bermuda counsel f Appleby,
Spurling & Kempe - sought approval for Evalueserve to issue 180,000 shares to Mindspirit, and
on May 14, 2002, the BMA granted permission (Pltf. Resp. to Def. R. 56.1 Stmt. (Dkt. No. 86)
1111 132, 148-49) On October 8, 2002, Evalueserve issued a certificate for 180,000 shares to
Mindspirit. (Ld. 11 152) On October l 1, 2002, Aggarwal sent a subscription sheet to Gupta for
the 180,000 shares, and Gupta signed it and returned it on behalf of Mindspirit. (L11 153)
Evalueserve sent the certificate to Mindspirit, in care of Gupta, on October 21, 2001. (1_c_ll11 152)
Gupta gave the stock certificate to his accountant (Ld“.*)

On October 15, 2002, the Appleby firm wrote to the BMA seeking approval for
Evalueserve to issue 360,000 options to Gupta and 120,000 options to Kumar, and on October
18, 2002, the BMA granted permission (Ld. 1111 155-56) After BMA approval, Evalueserve
recorded the options in Gupta and Kumar’s names on its books (1_dm.` 11 157; Vollenweider Dep.
(Dkt. No. 88-62) at 137, 166, 198) The options recorded in the names of Gupta and Kumar were
the options for which l\/Iindspirit had bargained (§§e Vollenweider Dep. (Dkt. No. 88-62) at
119-21; Gangwani Dep. (Dkt. No. 88-77) at 79-80)

E. Evaiueserve Extends the Expiration Date of the Options; 2009-2011

Communications Regarding the Options; and the Bermuda Monetary

Authoritv’s Reiecticn of the Attempt to Exercise the Options

In March 2006, Evaiueserve’s Board extended the expiration date for all

outstanding options to April 6, 2011. (_S_e_e l\/larch 2006 Evalueseiye Resolutions (Dkt. No. 88-

13

 

61) at 2; Pltf. Resp. to Def. R. 56.1 Stmt. (Dkt. No. 86)11 167; Voilenweider Dep. (Dkt. No. 88-
62) at 176 (testifying that the l\/larch 2006 extension was “a blanket extension” that “applie[d] to
all the [outstanding] stock options”)) Unaware of this action by Evalueserve’s board, and aware
that the Grant Notice provides that the options referenced in the Grant Notice will expire on
April 16, 2006 (Grant Notice (Dkt. No. 86-3) at 2), Kumar became concerned in June 2006 that
the options had expired (Pltf. Resp, to Def. R. 56.1 Stmt. (Dkt. No. 86) 11 162; Kumar Dep.
(Dkt. No. 88-90) at 82-83 (“[ljt occurred to me, based on my recollection of the stock option
agreement, that it had a five-year expiration[,] and l was confused as to whether the expiration
would be April 17th, 2006, which is per the stock option agreement, or whether [the options
would expire five years from] the date the money was sent [from Rosewood to Evalueseivej.”))
Accordingly, on June 25, 2006, Kumar sent an email to Aggarwal with two questions: (l) the
“Date of wire to Bermuda (late 2001?) - for USA 100,000/ - for 180K shares”; and (2) the “Split
of the 480K options on your books between RKG and me.” (Pltf. Resp. to Def. R. 56.1 Stmt.
(Dkt. No. 86) 11 161) Notwithstanding the language in Kumar’s email, Kumar claims that m at
that time - he believed the options were in Mindspirit’s name. (Kumar Dep. (Dkt. No. 88-90) at
177-78 (“Q. . . . As of this point, 2006, did you understand these options to be in your personal
name? A. No.”))

On June 29, 2006, Aggarwal responded to Kumar’s e-mail as follows: “The
money was transferred to Bermuda on September 21, 2001,” and “360K options were granted to
Rajat Gupta and 120K to Anil Kumar. 'l`hese options were granted on November 7, 2001 at
S.5556 per share.” (Pltf. Resp. to Def. R. 56.1 Stmt. (Dkt. No. 86) 11 165) Gupta does not recall

whether Kumar passed this information on to him. (Li 11 166)

14

 

Kumar testified that although Aggarwal speaks of options being granted to Gupta
and Kumar, he nonetheless understood Aggarwal to mean “[t]hat [the optionsj were split within
Mindspirit of the two families,” (Kumar Dep. (Dkt. No. 88-90) at 178) Kumar claims that he
believed all along that the options were in l\/lindspirit’s name. (Pltf. Resp. to Def. R. 56.1 Stmt.
(Dkt. No. 86)11 171) ln a telephone conversation after Aggarwal’s June 29, 2006 email,
Aggarwal told Kumar that the expiration date of outstanding options had been extended, and that
the options at issue would not expire in 2006. (E Kumar Dep. (Dkt. No. 88-90) at 89-91
(testifying that Aggarwal told him “‘[d]on’t worry about fexpiration inj 2006”’ and that “‘[a]ll
the other option holders have also got[ten] extended”’))

Gupta testified that he expected that Evalueserve was monitoring the expiration
date of the options and would contact him if the options were about to expire. (Pltf. Resp. to
Def. R. 56.1 Stmt. (Dkt. No. 86) 11 163) Gupta does not know why the options were not
exercised by 2006. (I_d. 11 172)

On June 18, 2009 - three years later - J. Aaron Deuser, Gupta’s accountant, sent
an email to Gangwani, Evalueserve’s chief financial officer, entitled “stock option grant.” (.lan.
27, 2010 Gangwani email chain (Dkt. No. 88-124) at 5-6) The body of the email indicates that
Gupta believed that the options had expired:

. . . l’m the accountant for Rajat Gupta, l just had a brief discussion with l\/Ir.

Gupta regarding his expired stock options in Evalueserve. l-le requested that 1 set

up a meeting between us, our tax account{antj and yourself to discuss the details

associated with an alternative method of capturing that value. . . .
(1§1": at 2) ln emails with Evalueserve over the following year, Deuser never mentioned
Mindspirit or Rosewood, and consistently referred to the options as Gupta’s options (§e_e
generally i_d_.; June 3, 2010 Gangwani email chain (Dkt. No. 88-126)) Deuser claims, however,

that, “in many instances,” he “just used Mr. Gupta as a placeholder,” because if he “reach[ed] out

15

 

 

to a company and isaid] , . . Mindspirit or Rosewood or something like that, typically nobody
knows what l’m talking about. . . . 1W]hile they might be aware of an entity that he used,
referencing Mr. Gupta was the most common practice.” (Deuser Dep. (Dkt. No. 88-91) at 16-17)

ln a July 12, 2010 email, Karmeshu Aggarwal (“K. Aggarwal”) h Evalueserve’s
“head of accounting or head of finance” (Vollenweider Dep. (Dkt. No. 88-62) at 100) - told
Deuser that, “[rjegarding [sjtock options - there are 360,000 options granted in year 2001 @
USD 0.5556 per option as exercise price. We would request Rajat to exercise these options
[within] the next three months . . .” (July 31, 2010 K. Aggarwal email chain (Dkt. No. 86-31) at
4) Gupta does not recall receiving this information from Deuser at that time. (Pltf. Resp. to Def.
R. 56.1 Stmt. (Dkt. No. 86) 11 200) Gupta claims that he believed the options were in
Rosewood’s name. (§Y Gupta Dep. (Dkt. No. 88-92) at 67-68)

ln a July 21, 2010 email to K. Aggarwal, Deuser said:

1 appreciate your taking the time to speak with me just now regarding the stock
options

One follow up question 1 did have, l just pulled out the original stock paperwork 1

have[,] and [1 it looks like the[] options were originally issued to l\/lindspirit LLC.

l know we just talked about this[,] but can you please confirm the options were

previously transferred to both Rajat and Anil.

Rajat should have 360,000 and Anil should have 120,000.
(Pltf. Resp. to Def. R. 56.1 Stmt. (Dkt. No. 86)11 203) 1n response, K. Aggarwal asked Deuser to
“send [him1 a copy of the paperwork.” (July 21, 2010 K. Aggarwal email (Dkt. No. 88-130) at
l)

ln an August 26, 2010 email to Gangwani, Evalueserve’s CFO, Deuser said:

Mr. Gupta and 1\/1r. Kumar have requested that we try to split up the Mindspirit
entity that is owned by the two of them. is it possible to have the new options
issued in each individual’s name?

16

 

(Pltf. Resp. to Def. R. 56.1 Stmt. (Dkt. No. 86)11 204) ln response, Gangwani wrote, “1 will let
Karmeshu [Aggarwalj get back to you on [that questionj.” (Aug. 26, 2010 Gangwani email
(Dkt. No. 88-132) at 2)

ln August 2010, Evalueserve’s Board extended the expiration date for all
outstanding options to April 6, 2016. (_S_§e August 2010 Evalueserve Resolutions (Dkt. No. 88-
71); Pltf. Resp. to Def. R. 56.1 Stmt. (Dkt. No. 86) 11 167; Vollenweider Dep. (Dkt. No, 88-62) at
178-79; Aggarwal Dep. (Dkt. No. 88-54) at 159-60)

On October 4, 2010, K. Aggarwal emailed Deuser copies of September 1, 2010
letters addressed to Kumar and Gupta. (October 4, 2010 Deuser email chain and attachments
(Dkt. No. 88-108) at 2, 6-7) Both letters state: “[wjith reference to [the] stock options granted
to you by Evalueserve on 7 November 2001, please be noted that pursuant to resolutions
approved by the Board of Directors on August 31, 2010, the expiration date of the said options
with the Company stands extended to April 6, 2016.” (Ld at 6-7) ln his October 4, 2010 email
to Deuser, K. Aggarwal writes: “please note that these [optionsj are in individual names.” (1d_;
at 2) Deuser forwarded the extension letters to Gupta and Kumar that same day. (Pltf. Resp. to
Def. R. 56.1 Stmt. (Dkt. No. 86) 11 205) Gupta does not recall receiving this email from Deuser,
and does not know whether he ever saw the extension letter. (@ 11 206)

ln a December 9, 2010 email to Vikas Agarwal, an Evalueserve employee, Kumar
inquired about transferring the 180,000 shares of Evalueserve stock held by Mindspirit to
l\/lalvika Kumar and Rosewood. (December 15, 2010 Agarwal email chain (Dkt. No. 88-78) at
5-6 (“Mindspirit is owned by Raj at’s family partnership (Rosewood) and l\/lalvika Kumar (my
wife). How do we change the name on the purchased shares to Rosewood and Malvika?”)) 1n

response, Vikas Agarwal told Kumar that Malvika Kumar and a representative of Rosewood ~ as

17

 

the partners of Mindspirit - would need to approve the transfer. (L& at 3) Approximately two
months later, on February 10, 201 l, Evalueserve - at the request of Malvika Kumar and
Rosewood - transferred the 180,000 shares of Evalueserve stock held by Mindspirit to Malvika
Kumar and Rosewood. (Pltf. Resp. to Def. R. 56.1 Stmt. (Dkt. No. 86) 11 212)

-Kumar testified that once Mindspirit’s shares in Evalueserve were transferred,
there was no more reason for Mindspirit to exist. (Kumar Dep. (Dkt. No. 88-90) at 133 (“Q. So
when the shares transferred, there was no more reason to have Mindspirit? A. That’s correct.”))
That same month - February 201 1 ~ Gupta closed Mindspirit’s bank account. (Feb. 10, 201 1
Gupta Ltr. (Dkt. No. 88-146) at 2) After Mindspirit’s bank account was closed, Deuser emailed
Kumar, stating, ig“r§g alB, “FYI . . . the Mindspirit account at [JPl\/lorgan] was closed yesterday
as well so l believe that completes everything else,” to which Kumar responded, "Perfect.
Thanks.” (Feb. 11, 2011 Kumar email chain (Dkt. No. 88-115) at 2) According to Deuser,
Gupta closed Mindspirit’s bank account because “we were dissolving Mindspirit, and once
everything was allocated out to Rosewood and Malvika, there was no need to keep the bank
account open.” (Deuser Dep. (Dkt. No. 88-91) at 61)

ln April 2011, Evalueserve contacted Gupta and Kumar and told them that - for
tax reasons - they should immediately exercise the options listed in their names (§e£ Def. Resp.

to Pltf. R. 56.1 Stmt. (Dkt. No. 82)11 11)6

 

6 The witnesses have different recollections as to who would suffer negative tax consequences if
the options were not exercised. Gupta recalls Aggarwal saying that there would be “dire tax
consequences” if the options were not exercised, but does not recall for whom. (Pltf. Resp. to
Def. R. 56.1 Stmt. (Dkt. No. 86) 11218) Deuser recalls the issue being tax consequences for
Evalueserve. (_l_cL 11 219) Kumar believes that it was Evalueserve that would suffer negative tax
consequences and “possibly [Kumar and Gupta].” (Kumar Dep. (Dkt. No. 88-90) at 137)

18

 

On April 16, 201 l, Deuser emailed Evalueserve a “Stock Option Exercise notice
for Rajat Gupta,” and stated that “1w1e would like to exercise the option immediately . . .”
(April 16, 2011 Deuser email (Dkt. No. 88-134) at 3) On April 17, 2011, Kumar emailed
Evalueserve a completed notice of exercise form, in which Kumar sought to exercise 120,000
options (April 17, 2011 Kumar email chain and attachment (Dkt. No. 88-116) at 2, 4-5)
Gupta’s notice of exercise form was filled out in his name for his own benefit (Gupta Notice of
Exercise (Dkt. No. 88-135) at 7-8) Kumar’s notice of exercise form was filled out in his name
for the benefit of the Kumar Revocable Trust. (Kumar Notice of Exercise (Dkt. No. 88-116) at
4) Neither notice of exercise form mentioned Mindspirit

On April 18, 2011, Evalueserve sent to Kumar and Deuser the compliance forms
for the Bermuda Monetary Authority, showing the corporate record entries for their options
(Pltf. Resp. to Def. R. 56.1 Stmt. (Dkt. No. 86)11 216) Kumar completed and signed the forms,
and returned them that same day. (Li) Kumar applied to have the Evalueserve shares issued in
the name of the Kumar Revocable 'l`rust. (LQ 11 222) On April 21, 2011, Aggarwal informed
Kumar by email that the “corresponding shares will be in your name and not in your trust’s name
or any other name.” (1_d_.11223) Kumar replied in an April 22, 2011 email stating, “No problem.
Can easily have it in my name.” (@ 11 224)

On April 25, 2011, Gupta completed and signed stock option exercise paperwork, l
including compliance forms, and gave these documents to Deuser, who sent them to
Evalueseive. (Gupta Dep. (Dkt. No. 88-92) at 79-81; Deuser Dep. (Dkt. No. 88-91) at 69-70;

April 25, 2011 Deuser email chain and attachments (Dkt. No. 88-135); April 25, 2011 Gupta

email chain and attachments (Dkt. No. 88-147))

19

 

Gupta maintains that, even at this point, it was not clear to him that the options
were in his name (Pltf. Resp. to Def. R. 56.1 Stmt. (Dkt. No. 86) 11 226) Gupta and Kumar say
that they were not then aware that exercising Evalueserve options required the approval of the
Bermuda Monetary Authority. (Li 11 227)

On May 9, 2011, the Appleby firm submitted Gupta’s application to exercise the
options to the Bermuda Monetary Authority. (Wilson Decl. (Dkt. No. 88-25)11 5; June 22, 2011
Appleby email and attachments (Dkt. No. 88-26)) On May 10, 2011, Appleby submitted to the
BMA Kumar’s application to exercise the options (Wilson Decl. (Dkt. No. 88-25) 11 5 ; June 22,
2011 Appleby email and attachments (Dkt. No. 88-27))

On June 8, 2011, the BMA notified the Appleby firm that it had rejected Kumar’s
and Gupta’s applications to exercise the options (Pltf. Resp. to Def. R. 56.1 Stmt. (Dkt. No. 86)
11 230) The record does not reflect why the BMA rejected the applications to exercise the
options Aggarwal notified Kumar and Gupta that the BMA had rejected their exercise of the
options (1dA 1111231-32)

F. Communications After the Bermuda Monetary
Authoritv Reiects the Attempt to Exercise the Options

Evalueseive offered to re-submit Kumar’s and Gupta’s applications to the Bl\/lA.
(E Vollenweider Dep. (Dkt. No. 88-62) at 195) Kumar never re-submitted his application to
exercise the options however, because he “thought the right way was [] actually not to work
with the [BMA], but to get the options transferred back to where they belonged” - that is, “with
Mindspirit.” (Kumar Dep. (Dkt. No. 88-90) at 153-55)

Gupta initially instructed Deuser to pursue re-application, and on October 21,
2011, Deuser asked Aggarwal whether the existing paperwork would suffice for the re-

application, or whether additional paperwork Was needed. (Pltf. Resp. to Def. R. 56.1 Stmt.

20

 

(Dkt. No. 86) 1111 242, 244) On February 7, 2012, Navneet Sharma - an Evalueserve manager ~
sent Deuser an email regarding “the process of re-submitting the application of Rajat Gupta’s
exercise of stock options with [the] Bermuda Monetary Authority.” (l\/larch 2, 2012 Gangwani
email chain (Dkt. No. 76-19) at 3-4) Sharma asked Deuser to “airange for Mr. Gupta to
complete the attached Personal Declaration.” (l_d_. at 4)

ln response, Deuser sent the following email that same day:

Prior to moving forward with exercise of the options l have one outstanding
concern that hasn’t been fully addressedl . . .

Given that the stock options were originally issued in the name of Mindspirit and
were not transferable according to article 1.8 of the agreement, l believe the

options should still be held in the name of Mindspirit, or its owners Rosewood
Partners and Malvika Kumar.

Can Evalueserve confirm this is the company’s understanding as well? lf not,
would someone be able to provide additional explanation regarding the transfer of
options to Mr. Gupta?

(1_<_1_. at 3) The next day, Sharma responded, “Sure, l will look into this and get back to you at the
earliest.” (Ld at 2)

Three weeks later, in a February 29, 2012 email, Deuser wrote to Sharma “to
quickly follow up . . . on the [1 issue regarding transferring the stock options back (or reversing
the original transfer) into the name of Mindspirit or its owner Rosewood. Please let me know if l
can provide any additional information on our end to assist in the process.” (ld) ln a March 2,
2012 email, Gangwani, who had been copied on the emails exchanged between Deuser and
Sharma, wrote:

l have been on the road and couldn’t get back you[j earlier. We cannot transfer
the options to Mindspirit Also there wasn’t error in assigning the stock options
to Rajat Gupta, While the original grant letter was made in the name of

Mindspirit, [] when it went to Rajat Gupta for signing he called Alok Aggarwal

(Chairman and co-founder of Evalueserve) and asked him to make it in the names
of Rajat Gupta and Anil Kumar instead (with two thirds of the options going to

21

 

Rajat Gupta and one-third to Anil Kumar). lt was based on this request from
Raj at Gupta that the revised grant letter was sent to the Bermuda authorities for
BMA approval and recording

(LGL at 2)

l ln a l\/lay 30, 2012 letter to Evalueserve, lohn Granda _ counsel to Gupta -
“request[ed] on Mr. Gupta’s behalf that the so-called ‘Gupta Options’ be transferred to
Rosewood Partners,” and “withdr[e]w any prior request from Mr. Gupta or his representatives to
exercise the so-called Gupta Options” (l\/lay 30, 2012 Granda Ltr. (Dkt. No. 88-31) at 4)

ln a December 14, 2012 letter, Granda requested that Evalueserve either “effect a
cashless exercise of the options to purchase 360,000 shares . . . originally granted to Mindspirit
LLC” “[cjoncomitant with the sale of shares to 1a] third party” or “[i]mmediately effect the
transfer of the Option to Rosewood Partners.” (Dec. 14, 2012 Granda Ltr. (Dkt. No. 88-32) at 3)

ln a December 20, 2012 letter, Granda reported that he had also been retained by
Kumar and his wife, Malvika Kumar, “with respect to an option to purchase 120,000 shares . . .
originally issued to Mindspirit LLC (the ‘Option’).” (Dec. 20, 2012 Granda Ltr. (Dkt. No. 88-
33) at 3) Granda requested that Evalueserve either “effect a cashless exercise of the Option”
“1cjoncommitant with the sale of shares to [a] third paity” or “[i]mmediately effect the transfer
of the Option to Malvika Kumar.” (L¢)

1n response to Granda’s letters Evalueserve’s counsel denied the requests to
transfer the options to Rosewood and Malvika Kumar, and reiterated that Evalueserve was

willing to re-submit an application to the BMA for the exercise of both Kumar’s and Gupta’s

options (_S_e_e Dec. 27, 2012 Rimland Ltr. (Dkt. No. 88-34))

22

 

G. The Buv-Back Program
As part of a buy-back program initiated on December 20, 2013, Evalueserve

offered to purchase shares received by option holders upon the exercise of their options, up to a
maximum of “50% of the [the option holder’s] vested options.” (E Def. Resp. to Pltf. R. 56.1
Stmt. (Dkt. No. 82) 11 18; Dec. 20, 2013 Evalueserve Buy Back Prograrn (Dkt. 86-21) at 3-4)
Evalueserve offered Kumar the opportunity to participate in the buy-back program as an option
holder, but he decided not to participate because he believed that the offer was “[u]ndervalued.”
(Kurnar Dep. (Dkt. No. 88-90) at 169~70) Gupta testified that Rosewood did not participate in
the buy-back program because it was only offered the opportunity to sell its shares, and was not
given an opportunity to sell shares obtained through the exercise of the options. Gupta did not
wish to acknowledge what he understood to be Evalueserve’s offer to buy back only Rosewood’s
shares (Gupta (Dkt. No. 88-92) at 108 (“l thought that Rosewood owned both shares and
options, and for some reason, the option part of it was not sent to me, and . . . l didn’t want to
acknowledge it partially.”))

II. PROCEDURAL HISTORY
Plaintiffs Mindspirit, LLC, Malvika Kumar, and Rosewood Partners filed the

Complaint on August 3, 2015 (Dkt. No. l), and filed the Arnended Complaint on January 13,
2016. (Dkt. No. 19) The Amended Complaint asserts claims for (1) breach of contract; (2)
“negligent [and] careless performance of contractual work”; (3) breach of the implied duty of
good faith and fair dealing; (4) breach of fiduciary duty; (5) fraudulent concealment and
misrepresentation by a fiduciary', (6) “actual & constructive fraud in contract and course of
contract”; (7) unjust enrichrnent; (8) gross negligence; (9) promissory estoppel; (10) securities
fraud', and (l l) equitable estoppel (l_cL) On February 23, 2016, Evalueserve moved to dismiss

all of Plaintiffs’ claims, pursuant to Fed. R. Civ. P. l2(b)(l) and (6), on the grounds that (1)

23

 

Malvika Kumar and Rosewood Partners lacked standing; (2) this Court lacked subject matter
jurisdiction; and (3) Plaintiffs failed to state a claim. (Dkt. No. 22)

On April 4, 2016, Plaintiffs moved for a temporary restraining order to prevent
the Evalueserve stock options at issue from expiring on April 6, 2016. (Dkt. No. 26) On April 5,
2016, this Court conducted a hearing on Plaintiffs’ application (Dkt. No. 31), and on April 6,
2016, this Court issued an order denying Plaintiffs’ request for a temporary restraining order,
finding that Plaintiffs had not demonstrated (l) a likelihood of success on the merits; or (2) that
they would suffer irreparable harm in the absence of a temporary restraining order. (Apr. 6,
2016 Order (Dkt. No. 38) at 3-7)

On September 26, 2016, this Court issued an order granting Evalueserve’s motion
to dismiss (l) Malvika Kumar and Rosewood Partners’ claims, because they lacked standing;
and (2) Mindspirit’s claims other than breach of contract and unjust enrichment (Sept. 26, 2016
Order (Dkt. No. 45))

Pending before the Court are (1) Evalueserve’s motion for summary judgment on
Mindspirit’s remaining claims (Dkt. No. 78); and (2) Mindspirit’s cross-motion for summary
judgment on Evalueserve’s statute of limitations and illegality defenses (Dkt. No. 73)

DISCUSSION
I. LEGAL STANDAR])

Summary judgment is Warranted where the moving party shows that “there is no
genuine dispute as to any material fact” and that it “is entitled to judgment as a matter of law.”
Fed. R. Civ. P. 56(a). “A dispute about a ‘genuine issue’ exists for summary judgment purposes
where the evidence is such that a reasonable jury could decide in the non-movant’s favor.”
Bever v. Countv ofNassau, 524 F.3d 160, 163 (2d Cir. 2008). “When no rationaljury could find

in favor of the nonmoving party because the evidence to support its case is so slight, there is no

24

 

genuine issue of material fact and a grant of summary judgment is proper.” Gailo v. Prudential
Residential Servs., Ltd. P’ship, 22 F.3d 1219, 1224 (2d Cir. 1994) (citing Dister v. Cont’l Grp.,
l_ng, 859 F.2d 1108, 1114 (2d Cir. 1988)). “‘[T]hat opposing parties assert competing versions of
the same event is not in itself sufficient to preclude summary judgment,’ in that contradictory
testimony only establishes a ‘genuine’ issue for trial if it ‘lead[sj to a different legal outcome.”’

Yi Fu Chen v. Spring Taiior, LLC, No. 14 Civ. 218 (PAE), 2015 WL 3953532, at *4 (S.D.N.Y.

 

June 29, 2015) (quoting Krynski v. Chase, 707 F. Supp. 2d 318, 322 (E.D.N.Y. 2009)).

ln deciding a summary judgment motion, the Court “‘resolve[s] all ambiguities,
and credit[s] all factual inferences that could rationally be drawn, in favor of the party opposing
summary judgment.”’ Sninelli v. City of New York, 579 F.3d 160, 166 (2d Cir. 2009) (quoting
Brown v. Henderson, 257 F.3d 246, 251 (2d Cir. 2001) (internal quotation marks and citation
omitted)). I~lowever, a “‘party may not rely on mere speculation or conjecture as to the true
nature of the facts to overcome a motion for summary judgment . . . [l\/I]ere conclusory
allegations or denials . . . cannot by themselves create a genuine issue of material fact where
none would otherwise exist.”’ Hicks v. Baines, 593 F.3d 159, 166 (2d Cir. 2010) (alterations in

original) (quoting Fletclrer v. Atex lnc., 68 F.3d 1451, 1456 (2d Cir. 1995)).

 

“The same standard[s] appl[y] where, as here, the parties file[] cross-motions for
summary judgment . . .” Morales v. Ouintel Entm’t, lnc., 249 F.3d 115, 121 (2d Cir. 2001).
“[W]hen both parties move for summary judgment, asserting the absence of any genuine issues
of material fact, a court need not enter judgment for either party. Rather, each party’s motion
must be examined on its own merits, and in each case all reasonable inferences must be drawn

against the party whose motion is under consideration.” idl (internal citations omitted).

25

 

 

II. BREACH OF CONTRACT CLAIM

Evalueserve has moved for summary judgment on Mindspirit’s breach of contract
claim on the following grounds: (1) there was no breach of contract; (2) the parties’ mutual
mistake either (a) excuses any further performance by Evalueserve or (b) is grounds for
reformation of the contract; (3) the doctrine of illegality bars the breach of contract claim; and
(4) the claim is barred by the applicable statute of limitations (Def. Mot. (Dkt. No. 78))

Mindspirit has cross-moved for summary judgment on Evalueserve’s statute of
limitations and illegality defenses (Pltf. Mot. (Dkt. No. 73))

A. Applicable Law

“Under New York law,7 there are four elements to a breach of contract claim:

‘(1) the existence of an agreement, (2) adequate performance of the contract by the plaintiff, (3)

breach of contract by the defendant, and (4) damages.”’ Ellington Credit Fund, Ltd. v. Select

 

7 Although it is undisputed that the Stock Option Agreement, Equity 1ncentive Plan, and
Purchase Agreement are all governed by New York law (§e§ Pltf. Resp. to Def. R. 56.1 Stmt.
(Dkt. No. 86) 11 104), and that the Grant Notice incorporates the Stock Option Agreement and
Equity 1ncentive Plan by reference (_s;ee Grant Notice (Dkt. No. 86-3) at 2),' Evalueserve argues
that the Court must apply Bermuda law, because the “internal affairs doctrine” - a conflict of
laws principle - “requires the application of Bermuda law to determine the relationship between
Evalueserve and its securities holders.” (Def. Br. (Dkt. No. 87) at 13)

Evalueserve has not argued, however ~ let alone demonstrated - that the elements of a breach of
contract claim under Bermuda law differ from the elements under New York law. Accordingly,
the Court will apply New York law with respect to the elements of a breach of contract claim.
§ee Jonas v. Estate of Leven, 116 F. Supp. 3d 314, 330 (S.D.N.Y. 2015) (“[T]he party claiming
foreign law applies carries both the burden of raising the issue that foreign law may apply in an
action and the burden of proving foreign law to enable the district court to apply it in a particular
case.”) (internal quotation marks and citation omitted). Evalueserve has likewise not argued or
demonstrated that Bermuda’s principles of contract interpretation differ from New York’s.
Accordingly, the Court will also apply New York’s rules of contract interpretation ld_.

As discussed below, even if Evalueserve had demonstrated that New York and Bermuda contract
law differ, the internal affairs doctrine is inapplicable here.

26

 

Portfolio Servicing, inc., 837 F. Supp. 2d 162, 188-89 (S.D.N.Y. 2011) (quoting Harsco Corp, v.
_S_egu_i, 91 F.3d 337, 348 (2d Cir. 1996)).

“Under New York law, ‘if a contract is unambiguous on its face, its proper
construction is a question of law’ that may be resolved on summary judgment.” LVP Assocs.
L.L.C. v. Bank of China, New York Branch, No. 17 CV 5274 (SHS), 2017 WL 5514523, at *4
(S.D.N.Y. Nov. 16, 2017) (quoting Gaia House l\/lezz LLC v. State St. Bank & Tr. Co.. 720 F,3d
84, 89 (2d Cir. 2013)). “[W]hether the contract is ambiguous is [also] a question of law for the
court.” Law Debenture Tr. Co. of New York v, Maverick Tube Corp., 595 F.3d 45 8, 465 (2d
Cir. 2010). “Contract provisions are unambiguous if they ‘have a definite and precise meaning
. . . concerning which there is no reasonable basis for a difference of opinion.”’ LVP Assocs.,
2017 WL 5514523, at *4 (quoting Breed v. lns. Co. ofN. Am., 46 N.Y.2d 351, 355 (1978)). By
contrast, a contract is ambiguous “where its language is susceptible to multiple interpretations.”
Summit Health, Inc. v. APS Healthcare Bethesda. lnc., 993 F. Supp. 2d 379, 391 (S.D.N.Y.
2014) (citing Brad H. v. Citv of New York, 17 N.Y.3d 180, 186 (2011)). “Ambiguity will not be
found,” however, “where one party’s view strains the contract language beyond its reasonable
and ordinary meaning.” Governmental Employees lns. Co. v. Ohio Cas. Gr'p., 47 F. Supp. 3d
190, 194 (S.D.N.Y. 2014) (internal citations and quotation marks omitted); §§ _aLSQ Hugo Boss
Fashions. Inc, v. Federal lns. Co., 252 F.3d 608, 616 (2d Cir. 2001) (“[A]mbiguity does not exist
simply because the parties urge different interpretations.”) (internal quotation marks and citation
omitted).

“‘[E]xtrinsic evidence may not be considered unless the [contract] itself is
ambiguous.’” Summit Health, 993 F. Supp. 2d at 390 (quoting Kasowitz, Benson. Torres &

Friedman, LLP v. Duane Reade, 98 A.D.3d 403, 406 (lst Dep’t 2012)); §§ go lnt’l Multifoods

 

27

 

Corp. v. Commercial Union lns. Co., 309 F.3d 76, 83 (2d Cir. 2002) (“[I]f the court finds that the
contract is not ambiguous{,] it should assign the plain and ordinary meaning to each term and
interpret the contract without the aid of extrinsic evidence. . . ,”) (internal quotation marks and
citations omitted). “When a contract is ambiguous and there is relevant extrinsic evidence as to
the parties’ intent, the proper interpretation of the disputed language [is generallyj a question of
fact for the jury.” Surnmit Health, 993 F. Supp. 2d at 391 (citing Seiden Assocs., lnc. v. ANC
Holdings, lnc., 959 F.2d 425, 428 (2d Cir. 1992))', §§g also Fed. lns. Co. v. Am. Home Assur.
L, 639 F.3d 557, 567 (2d Cir. 2011) (“[C]ontract claims are generally not subject to summary
judgment[] if the resolution of the dispute turns on the meaning of an ambiguous term or
phrase.”).

“Although a determination that a contract is ambiguous ordinarily requires denial
of summary judgment, the court may nonetheless grant summary judgment where the extrinsic
evidence illuminating the parties’ intended meaning of the contract is so one-sided that no
reasonable person could decide to the contrary.” New York Marine & Gen. Ins. Co. v. Lafarge

N. Am. lnc., 599 F.3d 102, 115 (2d Cir. 2010) (internal quotation marks and citation omitted).

 

“Similarly, summary judgment may be granted despite any ambiguities in the contract where
there is no extrinsic evidence that would support a resolution of the ambiguities in favor of the
nonmoving party’s case.” l_d. (internal quotation marks and citations omitted). “'l`hese apparent
exceptions merely reinforce the principle that the lynchpin of a summary judgment determination

is, in most cases, the existence v_el non of genuine issues of material facts.” §

28

 

B. Mindspirit and Evalueserve’s Agreement
Concerning Evalueserve’s Options Grant

1. Docurnents that Constitute the Agreement

The Court concludes that Mindspirit and Evalueserve’s agreement concerning an
options grant is reflected in the Grant Notice, the Stock Option Agreement, and the Equity
1ncentive Plan. (E Grant Notice (Dkt. No. 86-3) at 2) Sections 4, 5, and 6 of the Purchase
Agreement are incorporated by reference in the Stock Option Agreement pursuant to Section 9 of
the Stock Option Agreement. (Stock Option Agreement (Dkt. No. 86-3) at 5) These documents
and provisions constitute Mindspirit and Bvalueserve’s agreement regarding Evalueserve’s
options grant to Mindspirit (the “Agreement”).

2. The Recipient of the Options

As to the first element of the breach of contract claim, while there is no dispute
that Mindspirit and Evalueserve entered into an agreement concerning a grant of Evalueserve
stock options (§e_e Def. Br. (Dkt. No. 87) at 12; Pltf. Br. (Dkt. No. 74) at 5-6), there is a dispute
regarding “the parties receiving the options” pursuant to the Agreement. (§ee Pltf. Resp. to Def.
R. 56.1 Stmt. (Dkt. No. 86)11 91) According to Mindspirit, the parties agreed that Evalueserve
would provide Mindspirit with 180,000 Shares of Evalueser've common stock and 480,000
Evalueserve stock options in exchange for a 3100,000 investment in Evalueserve. (§ee Pltf. Br.
(Dkt. No. 74) at 5-6) Mindspirit claims that the parties’ agreement with respect to the recipient
of the options is “reflect[ed]” in the Grant Notice, which incorporates by reference the Stock
Option Agreement, the Equity 1ncentive Plan, and certain provisions of the Purchase Agreement.
(Pltf. R. 56.1 Stmt. (Dkt. No. 76)11 3; W alj Pltf. Opp. (Dkt. No. 85) at 13-14)

Evalueserve agrees that “the Grant Notice and attachments . . . provide most of

the terms concerning the options,” but argues that these documents do not address “the parties

29

 

 

receiving the options.” (Def. R. 56.1 Stmt. (Dkt. No. 88)11 91) Evalueserve urges the Court to
“apply a reasonable inference and read the [Grant Notice] to provide for issuance [of the options]
to Gupta and A. Kumar.” (Def. Br. (Dkt. No. 87) at 20)

a. The Plain Meaning of the Grant Notice
and Stock Option Agreement

With respect to the “parties receiving the options,” the plain language of the Grant
Notice and Stock Option Agreement indicates that Evalueserve agreed to provide options to
Mindspirit. The Grant Notice identifies Mindspirit as the “Optionholder,” and states that
“Evalueserve, Ltd., pursuant to its Evalueserve, Ltd. 2001 Equity 1ncentive Plan . . , , hereby
grants to you (the ‘Optionholder’) an option to purchase the number of shares of the Company’s
Common Stock set forth below.” (Grant Notice (Dkt. No. 86-3) at 2) The Stock Option
Agreement similarly provides that, “[p]ursuant to your Stock Option Grant Notice (‘Grant
Notice’) and this Stock Option Agreement, . . . Evalueserve, Ltd. (the ‘Company’) has granted
you (the ‘Optionholder’) an Option under its Evalueserve, Ltd, 2001 Equity 1ncentive Plan (the
‘Plan’) to purchase the number of shares of the Company’s Common Stock indicated in your
Grant Notice at the exercise price indicated in your Grant Notice.” (Stock Option Agreement
(Dkt. No. 86-3) at 4) These provisions have a “defrnite and precise meaning,” LVP Assocs.,
2017 WL 5514523, at *4, and reading these documents to issue options to any party other than
Mindspirit Would “strain[j the contract language beyond its reasonable and ordinary meaning.”
Governmental Emp_loyees Ins. Co., 47 F, Supp. 3d at 194.

b. The Board’s Authoritv to Amend Option Awards
In an effort to escape the plain meaning of these provisions, Evalueserve argues

that interpreting the Agreement as providing options to Kumar and Gupta “is consonant With the

30

 

contractual terms, since the[] [Equity 1ncentive Plan] give[s] Evalueserve’s board broad powers
to construe, interpret and correct an Option Award.” (Def. Br. (Dkt. No. 87) at 21)

Section 3(b) of the Equity 1ncentive Plan gives Evalueserve’s board the authority
to “construe and interpret the Plan and Option Awards granted under it,” and to “correct any
defect, omission or inconsistency in the Plan or in any Option Agreernent.” (Equity 1ncentive
Plan (Dkt. No. 86-3) at 12-13) That power is expressly “subj ect to, and within the limitations of,
the express provisions of the Plan” (i_cL at 12), however, and Section ll(e) of the Equity
1ncentive Plan provides that “the rights under any Option Award shall not be impaired by any []
amendment unless (i) the Company requests the consent of the Participant and (ii) the Participant
consents in writing.” (ldl at 22) There is no written amendment to either the Grant Notice or the
Stock Option Agreernent that lists Gupta and Kumar as the recipients of the options. (Def. Resp,
to Pltf. R. 56.1 Stmt. (Dkt. No. 82)11 10) Accordingly, interpreting the Grant Notice as
providing options to Kumar and Gupta - based on the Evalueserve board’s authority to amend
option awards ~ would contravene the plain language of the Equity 1ncentive Plan.

c. S.E.C. Rule 701 and Mutual Mistake

Evalueserve also contends that “issuing the options to Gupta and [j Kumar
complied with the contract,” because (1) pursuant to the Equity 1ncentive Plan, Mindspirit was
only eligible for options as a “consultant”', and (2) “to qualify for an option, a consultant needed
to comply with S.E.C. Rule 701” ~ an exemption to the rule barring the sale of unregistered
securities, which only applies to consultants who are natural persons (Def. Br. (Dkt. No. 87) at
19-21) Evalueserve proposes that, “[i]n the alternative[,] the Court could reform the contract to
substitute Gupta and [] Kumar for Mindspirit based on mutual mistake,” because issuing options

to Mindspirit as a consultant was impossible to perform under applicable law. (L at 22 n.l2

31

 

(citing Sirnl<in v. Blank, 19 N.Y.3d 46, 52-53 (2012) (“[Contracts may be] set aside or reformed
[wherej a mutual mistake rendered a portion of the agreement impossible to perform.”)); g alj
§ at 20-2l (“Gupta and A. Kumar . . . are the only natural persons associated with Mindspirit
who provided Ma fide consulting services.”))

Section 5 of the Securities Act “makes it unlawful, directly or indirectly, to
publicly offer or sell unregistered stock,” S.E.C. v. Sourlis, 851 F.3d 139, 143 (2d Cir. 2016)
(citing 15 U.S.C. § 77e), and it is undisputed that Evalueserve has never registered its securities
with the S.E.C. (Pltf. Resp. to Def. R. 56.1 (Dkt. No. 86)1]266) Under S.E.C. Rule 701,
however, unregistered securities - including stock options ~ may be issued to a “consultant” as
long as the consultant is a natural person. § 17 C.F.R. § 230.701(0); 15 U.S.C. § 77b(a)(l)
(defining “security” to include “any . . . option, or privilege on any security”).

Read together, the plain language of the Grant Notice, Stock Option Agreement,
and Equity 1ncentive Plan provides that Mindspirit could only receive options as a “consultant,”
as that term is defined in the Equity 1ncentive Plan. The Grant Notice provides that it “is subject
to all of the terms and conditions as set forth . . . in the Stock Option Agreement . . . , [andl the
[Equity lncentive] Plan.” (Grant Notice (Dkt. No. 86-3) at 2) The Stock Option Agreement
provides that it “is subject to all the provisions of the [Equity lncentivej Plan, the provisions of
which are hereby made a part of your Option.” {Stock Option Agreement (Dkt. No. 86-3) at 5)
The Stock Option Agreement further provides that, “[i]n the event of any conflict between the
provisions of your Option and those of the [Equity lncentive] Plan, the provisions of the [Equity
lncentive] Plan shall control.” (l@) The Equity 1ncentive Plan, in turn, limits eligibility for
options to employees, directors, and consultants (§_e_e Equity incentive Plan (Dkt. No. 86-3) at 9

(“The persons eligible to receive Option Awards are the Employees and Directors of and

32

 

Consultants to the Company and its Affiliates.”); i_d_. at 14 (“Nonstatutory Stock Options may be
granted to Employees, Directors and Consultants.”)) Mindspirit was neither an employee of, nor
a director of, Evalueserve or one of its affiliates Accordingly, under the Equity 1ncentive Plan,
Mindspirit could only receive options as a consultant
That does not mean, however, that Mindspirit had to comply with S.E.C. Rule 701

to receive options under the Equity 1ncentive Plan. Section 5(d)(i) of the Equity 1ncentive Plan
provides that,

[prior to the date on which a registration statement under the Securities Act

relating to the Common Stock is declared effective by the S.E.C.j, a Consultant

shall not be eligible for the grant of an Option Award if, at the time of grant,

either the offer or the sale of the Company’s securities to such Consultant is not

exempt under Rule 701 because of the nature of the services that the Consultant is

providing to the Company, or because the Consultant is not a natural person, or as

otherwise provided by Rule 701, unless the Company determines that such grant

need not comply with the requirements of Rule 701 and will satisfy another

exemption under the Securities Act as well as comply with the securities laws of

all other relevant jurisdictions
(Ld. at 15 (emphasis added))

When Evalueserve issued 180,000 shares of unregistered common stock to

Mindspirit in 2002 (Pltf. Resp. to Def. R. 56.1 Stmt. (Dkt. No. 86) 1| 136), it determined that the
issuance was permitted under Securities Act Regulation D, 17 C.F.R. § 230.506, because
Mindspirit was an accredited investor. (Gangwani Dep. (Dkt. No. 86-8) at 126-27 (“Q. Okay.
Did . . . you understand that Evalueserve issued shares to Mindspirit? A. Yes. Q. Do you
understand that Evalueserve issued shares to Mindspirit without registering with the Securities
and Exchange Commission on the ground that Mindspirit is an accredited investor? A. 1 would
assume so.”)) Under Section 5(d)(i) of the Equity 1ncentive Plan, Evalueserve could have issued

options to Mindspirit under this same exemption §ee 15 U.S.C. § 77b(a)(l) (defining “security”

to include “any . . . option, or privilege on any security”); S.E.C, Form D, “Notice of Exempt

33

 

Offering of Securities,” https://www.sec.gov/frles/formd.pdf, at 2 (permitting issuer to claim a
Regulation D exemption for a “Security to be Acquired Upon Exercise of Option, Warrant or
Other Right to Acquire Another Security”).

Evalueserve contends that it did not have a “duty to pursue [] a determination” as
to whether Mindspirit satisfied a securities law exemption other than S.E.C. Rule 701. (Def. Br.
(Dkt. No. 87) at 20 n.10) As discussed above, however, the record indicates that Evalueserve
determined that the accreditedinvestor exemption applied to Mindspirit lt is therefore irrelevant
whether Evalueserve had a “duty to pursue such a determination.” (l_d";)

13 urthermore, under “the implied covenant of good faith and fair dealing that
inheres in every contract,” Evalueserve had an obligation to determine whether Mindspirit was
entitled to receive options §e_e Travellers lnt’l, A.G. v. Trans World Airlines, 41 F.3d 1570,
1575 (2d Cir. 1994) (“Even when a contract confers decision-making power on a single party,
the resulting discretion is nevertheless subject to an obligation that it be exercised in good
faith.”); 1-10 lndus. Assocs., LLC v. Trim Corp. of Am., 297 A.D.2d 63 0, 631 (2d Dep’t 2002)
(“lA] lthough the letter agreement did not contain a provision requiring [tenant] to act reasonably
in approving or rejecting proposed relocation sites, [tenantj had an implied obligation to exercise
good faith in reaching its determination.”).

The cases cited by Evalueserve (W Def. Br. (Dkt. No. 87) at 20 n.10), are not to
the contrary, because they involve a plaintiffs failure to obtain approvals from third-parties not
a defendant’s refusal to make a discretionary determination § Oppenheimer & Co., lnc. v.

Oppenheim, Appel, Dixon & Co., 86 N.Y.2d 685, 695 (1995) (defendant not required to perform

 

where plaintiff failed to obtain written landlord consent); Merritt Hill Vinevards v. Windv Hgts.

Vineyard, 61 N.Y.2d 106, 108 (1984) (defendant not required to perform where plaintiff did not

34

 

obtain confirmation from Farmers Home Administration that certain mortgages Were in place
and that the proposed sale did not constitute a default).

Evalueserve also argues that the language “another exemption under the
Securities Act” in Section S(d)(i) of the Equity 1ncentive Plan must “mean only another
exception applicable to a consultant” (Def. Br. (Dkt. No. 87) at 19), but Evalueserve has offered
no textual basis for inserting that restriction into the parties’ agreement

For these reasons, it Was not inconsistent with Section 5(d)(i) of the Equity
1ncentive Plan for 1rivalueserve to issue options to Mindspirit. Nor was it impossible for
Evalueserve to do so.g Accordingly, Evalueserve is not entitled to summary judgment on the
basis that mutual mistake rendered a portion of the Agreement impossible to perform.

d. The Parties’ Intent and Course of Conduct

Evalueserve argues that the Court should interpret the Grant Notice “to provide
for issuance to Gupta and [] Kumar,” because that interpretation is “consistent with [the parties’]
intent” and “Mindspirit’s course of conduct.” (Def. Br. (Dkt. No. 87) at 20-21) As discussed
above, however, this Court may not consider extrinsic evidence “unless the [Agreement] itself is
ambiguous.” Summit Health, 993 F. Supp. 2d at 390 (internal quotation marks and citations
omitted). And “[w]hen a contract is ambiguous . . . , the proper interpretation of the disputed
language [is generally] a question of fact for the jury.” § at 391. To the extent that a contract is
ambiguous “the court may resolve ambiguity . . . as a matter of law [only] if the evidence

presented about the parties’ intended meaning is so one-sided that no reasonable person could

 

8 Evalueserve agreed to award options to corporate entities other than Mindspirit Aggarwal
testified that Evalueserve issued options to a corporate entity based in Croton~on-Hudson, New
York that “helped {Evalueserve] create an investment plan . . . in the 2001-2002 time frame.”
(Aggarwal Dep. (Dkt. No. 88-54) at 262-63)

35

 

decide to the contrary.” Compagnie Financiere de ClC et de L’Union Europeenne v. l\/lerrill
Lvnch, Pierce, Fenner & Smith lnc., 232 F.3d 153, 158 (2d Cir. 2000).

Here, even if the Agreement were ambiguous as to the “parties receiving the
options” - and it is not 4 the Court could not adopt Evalueserve’s interpretation as a matter of
law, because there is ample evidence that both Mindspirit and Evalueserve intended that
Mindspirit receive the options (§ee, ggL, Aggarwal Dep. (Dkt. No. 88-54) at 58 (“Q. As of
February 2001, was it your expectation that Mr. Gupta and Mr. Kumar would receive options in
Evalueserve or that the entity Mindspirit would'? A. At that time, Mindspirit was”);
Vollenweider Dep. (Dkt. No. 88-62) at 90-91 (testifying that he understood that “the investment,
if any, in Evalueserve would come from Mindspirit”; that, “to the extent [Evalueserve’s]
agreement with Mr. Kumar and l\/lr. Gupta w[as] formalized, [] the entity with whom it would be
[formalized] would be Mindspirit”; that the shares wouldbe given to Mindspirit; and that the
options would be given to Mindspirit); § at 145 (testifying that, when he signed the Grant
Notice, Evalueserve “considered it to be a valid commitment by Evalueserve to Mindspirit . . . to
grant them the stock options, . . .”); Kumar Dep. (Dkt. No. 88-90) at 47 (testifying that he
believed Evalueserve would provide “shares and [] stock options to Mindspirit”))

ln sum, the Court finds that Evalueserve unambiguously agreed to provide options
to Mindspirit

2. Conditions Precedent

Evalueserve next argues that the execution of the Grant Notice and Stock Option
Agreement was only “the first step in a multi-step process,” and that “[t]he actual issuance [of
options] needed both a board resolution and [] approval [from the Bermuda Monetary

Authority].” (Def. Br. (Dkt. No. 87) at 13) Mindspirit responds that neither board approval nor

36

 

approval from the BMA was a condition precedent to Evalueserve’s issuance of the options to
Mindspirit (Pltf. Opp. (Dkt. No. 85) at 19-22)
a. Board Approval as a Condition Precedent

Evalueserve’s argument that a board resolution was required before it could issue
options to Mindspirit is baseless Board approval had already been granted lt is undisputed that
the Equity 1ncentive Plan had been approved by the Evalueserve board prior to Vollenweider’s
execution of the Grant Notice and Stock Option Agreement (Equity 1ncentive Plan (Dkt. No. 86-
3) at 9; Grant Notice (Dkt. No. 86-3) at 2', Stock Option Agreement (Dkt. No. 86-3) at 6), and
Vollenweider was Evalueserve’s chief executive and a member of its board at the time that he
signed these documents Vollenweider also testified that he had the authority to sign contracts
on Evalueserve’s behalf (Vollenweider Dep. (Dkt. No. 88-62) at 248-49) Accordingly,
Vollenweider had actual - or at least apparent ~ authority to obligate Evalueserve to issue
options to Mindspirit.9 §_ee Goldston v. Bandwidth Tech. Corp., 52 A.D.3d 360, 362 (lst Dep’t
2008) (“[A]n agreement entered into Within the exercise of a corporate officer’s apparent
authority is binding on the corporation without regard to the officer’s lack of actual authority.
Even in the instance where a chief executive’s actual authority to enter into a particular
agreement without the approval of the board is in doubt, no obligation is imposed on the other
party to the transaction to show that the president did, in fact, consult the board.”) (intemall

quotation marks and citations omitted).

 

9 Moreover, Aggarwal testified that the issuance of a grant notice was often the last step, and not
the first step, in Evalueserve’s process of issuing options, and that this was true for both option
grants to employees and option grants to investors (B Aggarwal Dep. (Dkt. No. 88-54) at 117-
18)

37

 

b. BMA Apprcval as a Condition Precedent

Evalueserve argues that “[t]he actual issuance [of options] needed . . . BMA
approval in addition to the notice and stock option agreement,” because the Bermuda Exchange
Control Regulations of 1973 “insert that condition into every contract to which they apply.”
(Def. Br. (Dkt. No. 87) at 13) Evalueserve contends that these Bermuda regulations apply here,
even though the Grant Notice, Stock Option Agreement, Equity 1ncentive Plan, and Purchase
Agreernent all provide that they are governed by New York law. (§e_§ Pltf. Resp. to Def. R. 56.1
Stmt. (Dkt. No. 86) 11 104; Grant Notice (Dkt. No. 86-3) at 2 (incorporating by reference the
Stock Option Agreement and Equity 1ncentive Plan)) According to Evalueserve, the Bermuda
regulations apply because the “internal affairs doctrine requires the application of Bermuda law
to determine the relationship between Evalueserve and its securities holders.” (Def. Br. (Dkt._
No. 87) at 13)

(1) The Internal Affair's Doctrine

The internal affairs doctrine is a “generally-recognized choice-of-law rule,” which
is followed in New York, and which provides that “questions relating to the internal affairs of
corporations are decided in accordance with the law of the place of incorporation.” Scottish Air
lnt’l, Inc. v. British Caledonian Grp., PLC, 81 F.3d 1224, 1234 (2d Cir. 1996) (citing First Nat’l
Citv Bank v. Banco Para El Comerico Exterior de Cuba, 462 U.S. 611, 621 (1983)); TZwip_r_rL
U, 50 N.Y.2d 92, 100 (1980)). The doctrine is predicated on the theory that “‘only one State
should have the authority to regulate a corporation’s internal affairs . . . because otherwise a
corporation could be faced with conflicting demands.”’ ln re Refco Inc. Sec. Litig., 826 F. Supp.

2d 478, 501 (S.D.N.Y. 2011) (quoting Edgar v. MITE Corp., 457 U.S. 624, 645 (1982)).

38

 

A company’s internal affairs include “‘matters peculiar to the relationships among
or between the corporation and its current officers, directors, and shareholders.”’ ldm. (quoting
§dgar, 457 U.S. at 645); g also Tvco lnt'l, Ltd. v. Kozlowski, 756 F. Supp. 2d 553, 560
(S.D.N.Y. 2010) (“The internal affairs doctrine posits that a state has an interest in applying its
laws uniformly to issues relating to the organic structure or internal administration of a
corporation incorporated in that state.”) (intemal quotation marks and citations omitted); M
Leveraged Fund Ltd. v. Grant Thornton LLP, 150 A.D.3d 492, 497 (lst Dep’t 2017) (“lnternal
affairs are matters of corporate governance.”).

“‘Different conflicts principles apply, however, where the rights of third parties

external to the corporation are at issue.”’ Roselink Inv’rs L.L.C. v. Shenkman, 386 F. Supp. 2d

 

209, 225 (S.D.N.Y. 2004) (quoting First Nat’l City Bank, 462 U.S. at 621) (emphasis in
original). For example, the “making of a contract or the commission of a tort” does not implicate
the internal affairs doctrine, because these issues “can practicably be decided differently in
different states.” Iy£g, 756 F. Supp. 2d at 560; _s_e_e _als_o Roselink lnv’rs, 386 F. Supp. 2d at 225
(“Creditors’ claims at issue here are tort claims regarding the rights of ‘thir‘d parties external to
the corporation’ as they are not brought by shareholders officers or directors, nor are they
brought derivatively on behalf of the corporation Therefore, the ‘internal affairs doctrine’ is
inapplicable here.”); New Greenwich Litig. Tr., LLC v. Citco Fund Servs. (Europe) B.V., 145
A.D.3d 16, 22 (1st Dep’t 2016) (“[The] internal affairs doctrine ‘does not apply where the rights
of third parties external to the corporation are at issue, gg_., contracts and torts.”’) (quoting QH
Fund LP v. Eurohvpo Capital Fundin,a LLC l, No. ClV.A. 5881-VCP, 2011 WL 2672092, at *7

(r)@i. Ch. July s, 2011)).

39

 

Here, Mindspirit’s breach of contract claim does not fall within the purview of the
internal affairs doctrine, because it does not implicate “‘the relationships inter § of the
corporation, its directors, officers and shareholders.’” ln re ICP Strategic Credit Income Fund
Lt_d., 568 B.R. 596, 609 (S.D.N.Y. 2017) (quoting New Greenwich Litig. Tr., 145 A.D.3d at 22)).
Although the internal affairs doctrine may apply in “stockholders’ actions challenging the power
of the corporation under the law of the state where the corporation was chartered to grant
options,” it does not apply in “a simple contract suit” between the corporation and a recipient of
an option award. Raybuck v. USX= lnc., 961 F.2d 484, 487 (4th Cir. 1992); § a_lsg Lewitton v.

ITA Software lnc., No. 07 C 4210, 2008 WL 4427512, at *3 n.4 (N.D. Ill. Sept. 29, 2008)

 

(“[Defendant’s] contention that any agreement concerning a grant of options to purchase shares
of stock in a Delaware corporation is governed by Delaware law overstates the scope of the
internal affairs doctrine on which [the] contention is based,”) (citing, ing al_i_a, Raybucl<, 961
F.3d at 487) (internal quotation marks omitted), ai:f’_Q, 585 F.3d 377 (7th Cir. 2009). Here,
Mindspirit’s breach of contract ciainr concerns “the rights of [a] third part[y] external to the
corporation,” and “is not brought by shareholders, officers, or directors, nor . . . brought
derivatively on behalf of the corporation.” Roselink Inv’rs, 386 F. Supp. 2d at 225.
Accordingly, the “internal affairs doctrine is inapplicable here.” ldg

Evalueserve argues, however, that its internal affairs are implicated, because “the
contract at issue, providing for the issuance of options and thus creating a potential insider, is not
considered a contract with outside third parties.” (Def. Reply (Dkt. No. 80) at 8 n.4) None of
the cases Evaiueserve cites (s_e_e § at 8 & n.4) supports that proposition, however, because each
is a shareholder derivative action or its functional equivalent See, e.g., Hausman v. Bucl<lev,

299 F.2d 696, 700, 702-03 (2d Cir. 1962) (holding that, under internal affairs doctrine, district

40

 

court properly applied Venezuelan law in determining the right of stockholders of Venezuelan
corporation to bring derivative action); Rosenfeld v. Schwitzer Corp., 251 F. Supp. 758, 761
(S.D.N.Y. 1966) (“Though there is some dispute as to the applicable law determining who is a
shareholder . . . , in my view the matter of standing to prosecute a derivative or representative
action for violation of state law governing corporate affairs concerns the very nature and quality
of (a shareholder’s) substantive rights, power and privileges Thus the question properly should
be determined by the law of the interested state, that is to say, the state of incorporation.”)
(internal quotation marks and citations omitted); Greenspun v. Lindley, 36 N.Y.2d 473, 476-77
(1975) (case involved “holders of beneficial shares of interest in [] real estate investment trust
who desire[d] to challenge investment decisions of the trustees and the payment by them of what
are alleged to be excessive management fees”; concluding that case was “the equivalent of a
shareholders’ derivative action,” and that because the trust was “organized and existing under the
laws of Massachusetts,” and “[t]he declaration of trust . . . expressly provide[d] that the law of
Massachusetts” would apply, Massachusetts law governed); Levin v. Kozlowski, 45 A.D.3d 387,
388-89 (lst Dep’t 2007) (concluding - in a “shareholder derivative action against nominal
defendant Tyco international Ltd. and various Tyco officers and directors” - that “the law of
Bermuda, where Tyco was incorporated, {wa]s applicable since the question of corporate
governance [wa]s at issue”); Hart v. Gen. Motors Corp., 129 A.D.2d 179, 185 (lst Dep’t 1987)
(concluding that trial court erred in denying motion to dismiss a shareholders’ derivative action
on w @_n conveniens grounds because, m §§ Delaware -the state of defendant’s
incorporation ~ had “an interest superior to that of all other States in deciding issues concerning
directors’ conduct of the internal affairs of corporations chartered under Delaware law”);

imaging Holdings i. LP v. lsrael Aerospace lndus. Ltd., 26 Misc. 3d 1226(A) (Sup. Ct. N.Y. Cty.

41

 

2009) (investment vehicles for a group of funds that were shareholders and debtholders in
lmageSat - a Netherlands Antilles corporation - brought suit against controlling shareholders of
lmageSat and certain of ImageSat’s directors alleging, M gli_a, breach of fiduciary duty and
self~dealing; in granting motion to dismiss on w gin conveniens grounds, court concluded
that the “claims relating to the internal affairs of IrnageSat,” such as the claims for breach of
fiduciary duty and self»dealing, “w[ould] likely be governed by the law of the Netherlands
Antilles”).

in sum, the internal affairs doctrine is not applicable to Mindspirit’s claim that
Evalueser've breached a contract to provide options

(2) New York’s General Choiee of Law Rt_l_l_e§

Evalueserve argues, in the alternative, that Mindspirit’s breach of contract claim
is subject to Bermuda law under New York’s general choice of law principles, because “there is
no evidence in the record of Evalueserve contact with New York since 2005.” (Def, Reply (Dkt.
No. 80) at 9)

“For contract claims in New York, the ‘center of gravity’ test, traditionally known
as the ‘situs’ rule, makes use of five factors to determine which of two or more jurisdictions has
the ‘most significant relationship’ or ‘contacts’ to a given contract dispute.” Zuckerman v.
Metro. Museum of Art, 307 F. Supp. 3d 304, 324 (S.D.N.Y. 2018) (citing Md. Cas. Co. v. Cont’i
mC_LCQ;, 332 F.3d 145, 151~52 (2d Cir. 2003)). These factors include: “(1) the place of
contracting, (2) the place of negotiation of the contract, (3) the place of performance, (4) the
location of the subject matter of the contract, and (5) the domicile or place of business of the
contracting parties.” I_c_l_." The New York Court of Appeals has held, however, that “a New York

choice~of-law clause in a contract . . . demonstrates the parties’ intent that courts not conduct a

42

 

conflict of laws analysis,” and “obviates the application of both common-law contiict-of-laws
principles and statutory choice-of-law directives . . .” Ministers & Missionaries Benefit Bd. v.
§ngw, 26 N.Y.3d 466, 468 (2015); gee also Certain Under'writers at Llovd’s v. New Dominion,
M, No. 16 CV 5005 DLC, 2016 WL 4688866, at *4 (S.D.N.Y. Sept. 7, 2016) (“A choice of
law provision serves as a ‘substitute for the conflict~of-laws analysis that otherwise would
determine what law to apply.”’) (quoting Ministers, 26 N.Y.3d at 468). The Court of Appeals
ruling was designed to advance “the primary purpose of including a choice-of-law provision in a
contract m namely, to avoid a conflict-of-laws analysis and its associated time and expense.”
Ministers, 26 N.Y.3d at 475.

Here, the Grant Notice, Stock Option Agreernent, Equity 1ncentive Plan, and
Purchase Agreement all provide for the application of New York law. (§§g Pltf. Resp. to Def. R.
56.l Stmt. (Dkt. No. 86) 11 104; Grant Notice (Dkt. No. 86»3) at 2) Accordingly, Ministers
requires the application of New York law.

(3) Puinc I’olicv Exception

Notwithstanding Ministers, Evalueserve argues that this Court should apply
Bermuda law, because “Bermuda clearly has an interest ‘materially greater’ than New York’s in
regulating the existence v_el M of securities in Bermuda’s corporations, especially when the
defendant is a Bermuda corporation and the plaintiff as well as both of its members are foreign to
New Yorl<.” (Def. Reply (Dkt. No. 80) at 8 (internal citation omitted))

As an initial matter, Evalueserve waived this argument, because it did not raise it

until its reply brief. § United States v. Jones, No. 15-CR-153 (VSB), 2018 WL 359973 0, at *6

43

 

n.8 (S.D.N.Y. .luly 27, 2018) (“It is well~established that arguments must be made in a party’s
moving brief, not in a reply brief.”). The argument is rejected on this basis.

Even if this Court were to reach this argument, it is foreclosed by Ministers. 'i`he
language of Ministers is unequivocal and brooks no exceptions: “a New York choice-of~law
clause in a contract . . . demonstrates the parties’ intent that courts not conduct a conflict of laws
analysis,” and “obviates the application of both common-law conflict-of-laws principles and
Statutory choice-of-law directives . . .” Ministers, 26 N.Y.3d at 468.

In Integra Optics. lnc. v. Messina, 52 Misc. 3d 1210(A), 41 N.Y.S.?)d 719 (Sup.
Ct. Albany Cty. 20l6), the court read Ministers to preclude the argument Evalueserve makes
here, The defendants in that case argued that 4 despite a New York choice of law provision -
California law should apply, because (l) the non~compete clause at issue a while likely
enforceable under New York law ~ “should be deemed void under the laws of California”; and
(2) the defendant company “is . . . California-based . . . with almost all of its employees located
in California, and lplaintiff] was hired with the understanding that he would relocate to
California and Work out of [defendant’s] headquarter's.” LL at *5. In rejecting the argument that
California law should be applied because California had a much greater interest than New York,
and enforcement of the non-compete clause would be repugnant to California, the court held that
- in light cf Ministers m litigants “cannot credibly claim that the application ofNew York law by
a New York court would violate New York’s public policy.” id (internal quotation marks and
citations omitted).

Finally, even if this Court could properly consider whether the application ofNew
York law here would violate “some fundamental principle of [Bermuda] justice,” some

“prevalent conception of good morals,” or “some deep»rooted tradition of the common weal,”

44

 

Brown & Brown, lnc. v. Johnson, 25 N.Y.3d 364, 368 (2015), Evalueserve has made no such
showing. To the contrary, Evalueserve merely argues, in a conclusory fashion, that Bermuda’s
interest in regulating the existence gel ng of a Bermuda corporation’s securities is materially
greater than any interest New York may have here. (Def. Reply (Dkt. No. 80) at 8) Even under
pre-Ministers law, this argument is not sufficient for Evalueserve to sustain its “hcavy burden of
proving that the application of the chosen law would be offensive to a fundamental public policy
[ofBermuda].” Brown & Brown, 25 N.Y.3d at 369.

Accordingly, the Court concludes that Bermuda Exchange Control Regulations

need not be applied here.

fn any event, even if this Court were required to apply the Bermuda Exchange
Controi Regulations, it is not clear as a matter of law that ~ under these regulations -
Evalueserve’s options grant required the approval of the Bermuda Monetary Authority.

Part IV of the Bermuda Exchange Control Regulations of 1973, Section 12(1)
provides that, “[e]xcept with the permission of the [BMA], no person shall in Bermuda issue any
security or, whether in Bermuda or elsewhere, issue any security which is registered or to be
registered in Bermuda, [to a non-resident of Bermuda].” (Bermuda Exchange Control
Regulations (Dkt. No. 84-2) at 11) Part Vll, Section 39(1) of the regulations provides that,

[i]t shall be an implied condition in any contract that, where by virtue of these
Regulations, the permission or consent of the [Berrnuda Monetary Authority} is at
the time of the contract required for the performance of any term thereof, the term

shall not be performed except in so far as the permission or consent is given or is
not required:

Provided that this paragraph shall not apply in so far as it is shown to be
inconsistent with the intention of the parties that it should apply, whether by
reason of their having contemplated performance of that term in despite of these
Regulations or for any other reason.

45

 

(lwdr; at 24)

Here, the record contains substantial evidence demonstrating that Mindspirit and
Evalueserve intended that Mindspirit receive the options, notwithstanding the Bermuda
regulations As discussed above, the Grant Notice and Stock Option Agreement unambiguously
provide that Evalueserve grants the options to Mindspirit, and no reference to the permission or
consent of the Bermuda Monetary Authority appears in the Grant Notice, the Stock Option
Agreernent, or the Equity 1ncentive Plan. Moreover, Vollenweider - Evalueserve’s chief
executive officer when he signed the Grant Notice - testified that he “considered [the Grant
Notice] to be a valid commitment by Evalueserve to Mindspirit . . . to grant them the stock
options.” (Vollenweider Dep. (Dkt. No. 88-62) at l45) Accordingly, a reasonable jury could
find that the parties “contemplated performance . . . in despite of [the Bermuda Exchange
Control Regulations],” and that Part VlI, Section 39(1) of the Bermuda regulations does not
insert an implied condition into the Agreement. (Berrnuda Exchange Control Regulations (Dkt.
No. 84-2) at 24)

c. Whether Approval bv the BMA Is an Express Condition

Evalueserve also argues that, pursuant to Section 2.5 and Schedule B of the
Purchase Agreement, the parties expressly agreed that Evalueserve’s issuance of options to
Mindspirit would be conditioned on approval by the Bermuda Monetary Authority. (Def. Br.
(Dkt. No. 87) at 12) Schedule B to the Purchase Agreement provides that “[t]he consent of the
Bermuda Monetary Authority must be procured for the issuance of . . . the Option to the
Investor.” (Purchase Agreernent (Dkt. No. 86-5) at l2) This Court cannot resolve as a matter of
law whether Schedule B to the Purchase Agreement is incorporated into the Agreement,

however.

46

 

The Grant Notice contains a merger clause providing that, “as of the Date of
Grant, this Grant Notice, the Stock Option Agreement[,] and the {Equity lncentive] Plan set forth
the entire understanding between [ivlindspirit] and [Evalueserve] regarding the acquisition of
stock in [Evalueserve].” (Grant Notice (Dkt. No. 86-3) at 2) rl`he only reference to the Purchase
Agreement in these three documents appears in Section 9 of the Stock Option Agreement. T hat
provision incorporates by reference Sections 4, 5, and 6 of the Purchase Agreement (Stock
Option Agreement (Dkt. No. 86-3) at 5), which relate to “Restrictions on Voluntary Transfer of
Shares,” c‘lnvoluntary Transfer‘s,” and “Failure to Deliver Stock,” respectively (Purchase
Agreement (Dkt. No. 86-5) at 5-7) None of these Purchase Agreement provisions reference the
BMA. (E § at 5-7)

Under New York law, “Where a written agreement includes a [merger] clause,” it
generally mandates “the full application of the parol evidence rule,” Eastman Kodak Co. v. Asia
Optical Co., No. ll CIV. 6036 DLC, 20l2 WL 917393, at *4 (S.D.N.Y. Mar'. l6, 2012) (internal
quotation marks and citations omitted), which “bars admission of extrinsic evidence to vary or
contradict the terms of a fully integrated writing,” and “applies to both oral and written evidence
alike.” Topps Co., lnc. v. Cadburv Stani S.A.I.C., 526 F.3d 63, 69 (2d Cir. 2008) (citations
omitted).

“The situation is different,” however, “When agreements are entered into
contemporaneously and are substantially related.” Callen v. Callen, No. 53066/2003, 2002 WL
32l79000, at *6 (N.Y. Civ. Ct. July 14, 2003). This is because, “[u]nder New York law, all
writings forming part of a single transaction are to be read together.” This ls Me. lnc. v. Tavlor,
157 F.3d 139, 143 (2d Cir. 1998). “{W]hether multiple writings should be construed as one

agreement depends upon the intent of the parties, an issue which is typically a question of fact

47

 

for the jury.” TVT Records v. island DefJam Music Grp., 412 F.3d 82, 89 (2d Cir. 2005)
(internal quotation marks and citations omitted). Where “the documents in question reflect no
ambiguity as to Whether they should be read as a single contract,” however, “the question is a
matter of law for the court.” Ld.

Here, the Grant Notice, Stock Option Agreement, and Equity 1ncentive Plan do
not unambiguously convey that they should be read together with the entire Purchase Agreement
as a single contraet. ld_. Where, as here, a document “incorporates by reference certain
provisions of another ldocument], that reference does not alone demonstrate the parties’ intent to
incorporate other terms not expressly referenced.” Norcast S.ar.l. v. Castle Harlan, lnc., Case
No. 12 CIV. 4973 PAC, 2014 WL 43492, at *5 (S.D.N.Y. Jan. 6, 2014) (citations omitted). To
the contrary, “for the terms of a separate [writing] to be incorporated by reference, it must be
clear that the parties knew of and consented to the terms to be incorporated by reference.” Ld.
(internal quotation marks and citation omitted). The Stock Option Agreement’s incorporation of
three sections of the Purchase Agreement does not clearly manifest an intent to incorporate the
entire Purchase Agreement by reference Accordingly, the Court cannot conclude, as a matter of
law, that the Grant Notice, Stock Option Agreement, and Equity 1ncentive Plan should be read
together with the entire Purchase Agreement. TVT Records, 412 F.3d at 89.

There is a genuine issue of material fact as to Whether these documents are “part
of a single transaction” that must “be read together.” rl`his ls Me, 157 F.3d at l39. That question
turns on “the intent of the parties,” TVT Records, 4l2 F.3d and 89, and a reasonable jury could
find that these documents were “entered into contemporaneously” and “are substantially related.”
M, 2002 WL 32179000, at *6. The four documents at issue are clearly related, because they

all concern Mindspirit’s receipt of 480,000 Evalueserve stock options. A jury could also find

48

 

that these documents were entered into contemporaneously, because all four documents Were
executed by Evalueserve and sent to Mindspirit ~ in care of Gupta ~ on April 20, 2001 (§ee Def.
Resp. to Pltf. R. 56.1 Stmt. (Dkt. No. 82)11 3; Pltf. Resp. to Def. R. 56.1 Stmt. (Dkt. No. 86)1§
87), after which Gupta retained the documents in Mindspirit’s files, never objected to them (Pltf.
Resp. to Def. R. 56.1 Stmt. (Dkt. No. 86) il 89), and caused Rosewood to pay $100,000 to
Evalueserve on Mindspirit’s behalf (Ld. 1[ 120) Because the “expression of assent necessary to
form a contract may be by word, act, or conduct which evinces the intention of the parties to
contract,” Maffea v. Ippolito, 247 A.D.2d 366, 367 (2d Dep’t 1998), ajury could infer from
these facts that the Agreement encompasses the entire Purchase Agreement.

ln sum, there is a genuine issue of material fact regarding whether the parties
expressly conditioned the issuance of the Evalueserve options on approval by the Bermuda
Monetary Authority.

d. Waiver of the Condition of BMA Approval

if a jury were to conclude that Evalueserve’s options award is conditioned on
consent from the Bermuda Monetary Authority, there is also a genuine issue of material fact as
to whether Evalueserve waived that condition precedent

“Under New York law, a party cannot insist upon a condition precedent, where its
non-performance has been caused by himself.” Jamil v. Solar Power lnc., No. 16 CIV. 1972
(JSR), 2016 WL 6820725, at *5 (S.D.N.Y. Nov. 8, 2016) (intemal quotation marks and citations
omitted); g also l\/lBIA Ins. Corp. v. Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A.,
Case No. 09 CIV. 10093 RJS, 2011 WL 1197634, at *14 (S.D.N.Y. Mar. 25, 2011) (“It is well

established that a party to a contract cannot rely on the failure of another to perform a condition

49

 

precedent where [the party itself] has frustrated or prevented the occurrence of the condition.”)
(internal quotation marks and citation omitted).10

Here, Section 7(b) of the Equity 1ncentive Plan obligates Evalueserve “to obtain
from each regulatory commission or agency having jurisdiction over the Plan such authority as
may be required to grant Option Awards. . . .” (Equity 1ncentive Plan (Dkt. No. 86-3) at 18)
Accordingly, even if approval from the BMA is a condition precedent for Evalueserve’s issuance
of the options to Mindspirit, Evalueserve may have waived that condition by failing to seek that
approval.

Evalueserve received a 8100,000 investment from Mindspirit on September 20,
2001. (Pltf. Resp. to Def. R. 56.1 Stmt. (Dkt. No. 86)11 120) Aggarwal testified that, at some
point in late 2001, “after the $100,000 was invested,” Gupta told Aggarwal that he had decided
that he did not want the options to go to Mindspirit, but that instead the options should go to
Gupta and Kumar. (§;Qg Aggarwal Dep. (Dkt. No. 88-54) at 121-22 (“[L]ate in 200l . . . [Gupta]
basically said, ‘lnstead of Mindspirit getting these options, l Want to be clear a 1 want to partition
these options to be given to me and to Anil Kumar.” And then 1 told [Gupta] that, ‘You know,
the good news is that we have not gone to Bl\/IA so far. J ust as a matter of clarification, these
options are not transferable in general, but since we have not gone to BMA, we can make an
exception in this case.”’); § at 203 (“Q. So to be clearJ that decision to put the options in Mr.
Gupta’s name was done at [Gupta’s] behest, not because Evalueserve wanted to do it? A. No.

Yes, that’s rightl Not because Evalueserve wanted it. Q. Because Evalueserve would have been

 

10 Evalueserve argues that these cases are distinguishable because Evalueserve “cannot waive a
condition precedent imposed by law ~ rather than by the parties, as in the cases relied upon by
Mindspirit.” (Def. Reply (Dkt. No. 80) at 11) Evalueserve has cited no authority in support of
this distinction, however.

50

 

fine with the options still being in Mindspirit’s name‘? A. At that time, yes, because BMA
approval had not been granted.”))

Accordingly, when Gupta instructed Aggarwal that the Evalueserve options
should go not to Mindspirit, but instead to Gupta and Kumar, Evalueserve had not yet sought
approval from the BMA to issue options to Mindspirit (ld_. at l2l-22, 203; Def. R. 56.1 Stmt.
(Dkt. No. 86) ll 124) A jury could find that Evalueserve’s failure to obtain consent from the
BMA_ for the issuance of options to Mindspirit Was caused by Gupta’s request that the options
not be issued to Mindspirit, but instead issued to Gupta and Kumar. Acl<nowledging that Gupta
recalls no such conversation (Gupta Dep. (Dkt. No. 88-92) at 99), and that Kumar testified that
Gupta never told him about any such conversation (Kumar Dep. (Dkt. No. 88-90) at 78-79),
there is nonetheless a material issue of fact as to whether Gupta caused Evalueserve not to seek
BMA approval for the issuance of options to Mindspirit.

Accordingly, this Court cannot resolve as a matter of law whether Evalueserve
waived the condition of approval from the Bermuda Monetary Authority.

C. Performance by Plaintiff

Evalueserve concedes that Mindspirit’s obligations under “all [of] the April 17[,
2001] Documents” - the Grant Notice, the Stock Option Agreement, the Equity 1ncentive Plan,
and the Purchase Agreement ~ “were . . . performed on Mindspirit’s side by Rosewood, Gupta
and A. Kumar.” (Def. Br. (Dkt. No. 87) at ll) Accordingly, there is no dispute as to
Mindspirit’s performance under the Agreement.

D. M__h_
Mindspirit contends that Evalueserve breached the Agreement by (l) preventing

Mindspirit from exercising the options; (2) transferring the options to Gupta and Kumar; (3)

51

 

refusing to transfer the options back to Mindspirit; (4) not permitting Mindspirit to participate in
a buy-back program that was offered to all other option-holders; (5) not obtaining Mindspirit’s
consent when it allegedly modified Mindspirit’s option award by transferring the options to
Gupta and Kumar, in violation of Section ll(e) of the Equity 1ncentive Plan; (6) not obtaining
regulatory approval from the BMA for issuance of Mindspirit’s options; and (7) refusing to
permit Mindspirit to be nominated to receive the shares that are the subject of the options. (Pltf.
Opp. (Dkt. No. 85) at 27; § gl_s_Q Am. Cmplt. (Dkt. No. 19)1[1[ 58, 61-70)

Evalueserve responds that “there was no breach of contract,” because “issuing the
options to Gupta and [j Kumar complied with the contract.” (Def. Br. (Dkt. No. 87) at l9-21)
As discussed above, however, the Court concludes that the parties agreed in the Agreement that
the Evalueserve options grant would be provided to Mindspirit, and not to Gupta and Kumar.

To the extent that Evalueserve argues that there is no breach because Mindspirit
ratified the issuance of options to Gupta and Kumar by silence or acquiescence (sg § at 21),
that argument cannot be resolved as a matter of law. Under New York law,

ratification “must be performed with full knowledge of the material facts relating
to the transaction, and the assent must be clearly established and may not be
inferred from doubtful or equivocal acts or language . . . However, the intent can
be implied from knowledge of the principal coupled with a failure to timely
repudiate, where the party seeking a finding of ratification has in some way relied

upon the principal’s silence or where the effect of the contract depends upon
future events.”

Cammebv’s Mgmt., Co., LLC v. Affiliated FM Ins. Co., 152 F. Supp. 3d 159, 165 (S.D.N.Y.
2016) (quoting Chemical Bank v. Affrliated Fl\/l lns. Co., 169 F.3d 121, 128 (1999)). “[U]nless
the relevant facts are undisputed, the question of ratification is one for the jury.” n re Nigeria

Charter F lights Contract Litig., 520 F. Supp. 2d 447, 466 (E.D.N.Y. 2007).

52

 

Here, Mindspirit’s assent to the issuance of options to Gupta and Kumar is not
“clearly established,” because there is a genuine issue of material fact as to whether either of
Mindspirit’s members - Rosewood and Malvika Kumar - had full knowledge of the material
facts. The parties have not offered any testimony from Malvika Kurnar, and Gupta -the only
member of Rosewood Whose testimony was offered ~ testified that he believed the options were
in Rosewood’s name until April 201l, when Evalueserve contacted Gupta and Kumar and told
them that they should immediately exercise the options listed in their names for tax reasons.
(E Def. Resp. to Pltf. R. 56.1 Stmt. (Dkt. No. 82) 11 ll; Gupta Dep. (Dkt. No. 88-92) at 66-67)
Gupta also testified that, as of April 25, 2011 ~ the date that he sought to exercise the options - it
still was not clear to him that the options were in his name. (Pltf. R. to Def. R. 56.1 Stmt. (Dkt.
No. 86) 11 226) Moreover, about a year later - after the BMA rejected Gupta’s application to
exercise the options - Gupta’s accountant wrote in a February 7, 2012 email that he “believe[d]
the options [were] still . . . held in the name of Mindspirit, or its owners Rosewood Partners and
Malvika Kumar.” (l.\/larch 2, 2012 Gangwani email chain (Dkt. No. 76-19) at 4) Because there
is substantial evidence indicating that Gupta did not have full knowledge of the material facts
related to the issuance of the options, Evalueserve is not entitled to summary judgment on a
ratification theory.

Evalueserve also argues that it did not breach the contract by transferring the
options to Gupta and Kumar, by failing to extend the buy-back program to Mindspirit, or by
failing to obtain Mindspirit’s consent in violation of Section ll(e) of the Equity 1ncentive Plan,
because “there was no issuance of options to Mindspirit.” (Def. Br. (Dkt. No. 87) at 25-26)

Evalueserve asserts that it “never issued any options to Mindspirit since there was neither any

53

 

Evalueserve board resolution authorizing them nor any BMA approval for them either sought or
received.” (Def. R. 56.1 Stmt. (Dkt. No. 86)11 124)

As discussed above, however, the Court has concluded that the plain language of
the Grant Notice and Stock Option Agreement indicate that Evalueserve granted stock options to
Mindspirit, that additional board approval was not required, and that there is a question of fact as
to whether the Agreernent expressly conditioned the issuance of the options on the consent of the
Bermuda Monetary Authority. Accordingly, this Court cannot determine, as a matter of law, that
Evalneserve did not breach the contract when it transferred the options to Gupta and Kumar,
when it failed to extend the buy-back program to Mindspirit, and when it failed to obtain
Mindspirit’s consent to modification of the options grant in violation of Section ll(e) of the
Equity incentive Plan.

Evalueserve also argues that its refusal to transfer the options back to Mindspirit
did not breach the Agreement, because such a transfer “was prohibited by the terms of the stock
options.”lE (Def. Br. (Dkt. No. 87) at 25) Evalueserve maintains that it transferred the
Evalueserve options from Mindspirit to Gupta and Kumar, however. ln doing so, it necessarily
waived the provisions prohibiting transfers

Finally, Evalueserve contends that it did not breach the contract by failing to seek
all necessary regulatory approvals (_l_g) That argument cannot be resolved as a matter of law

for the reasons stated above.

 

ll With respect to the “transferability of a nonstatutory stock option,” Section 6(g) of the Equity
1ncentive Plan provides that “A Nonstatutory Stock Option shall be transferable to the extent
provided in the Option Agreement.” (Equity 1ncentive Plan (Dkt. No. 86~3) at 16-17) Under
Section 8 of the Stock Option Agreernent, the “Option is not transferable.” (Stock Option
Agreement (Dkt. No. 86-3) at 5)

54

 

 

ln sum, there are material issues of fact as to whether Evalueserve breached the
Agreernent. Accordingly, Evalueserve is not entitled to summary judgment on the ground that
there was no breach of contract.

E. Illegafity

ln response to Mindspirit’s breach of contract claim, Evalueserve has raised the
affirmative defense of illegality The parties have cross~moved for summary judgment on
Evalueserve’s illegality defense. (M Pltf. Br. (Dkt. No. 74) at 5; Def. Br. (Dkt. No. 87) at 22-
25) According to Evalueserve, any issuance of options to Mindspirit would violate federal
securities laws, because Section 5 of the Securities Act of 1933 bars the sale of unregistered
securities, and it is undisputed that Evalueserve has never registered with the S.E.C. (Def. Br.
(Dkt. No. 87) at 22-25; Pltf. Resp. to Def. R. 56.1 (Dkt. No. 86)1] 266) According to Mindspirit,
however, Evalueserve’s illegality defense fails because, in£ ali_a, “[f]ederal securities laws bar
the issuance of unregistered securities only when the issuance constitutes a ‘public offering,”’
and “Evalueserve explicitly waived its right to argue that the issuance constituted a ‘public
offering’ at a court conference in which it refused to provide discovery regarding its offer'ing.”
(Pltf. Br. (Dkt. No. 74) at 5)

“Section 5 of the Securities Act makes it unlawful, directly or indirectiy, to
publicly offer or sell unregistered stock, gee 15 U.S.C. § 77e, unless the_offering is covered by an

exemption.” Sonrlis, 851 F.3d at 143. Under “Section 4(2) of the Securities Act,” Section 5’s

 

“registration requirement ‘shall not apply to . . . transactions by an issuer not involving any

public offering,”’12 Anegada Master Fund. Ltd. v. PXRE Grp. Ltd., 680 F. Supp. 2d 616, 621

 

‘2 Sections 5 and 4(2) of the Act apply to optionsl w 15 U.S.C. § 77b(a)(l) (defining
“security” to include “any . . . option, or privilege on any security”).

55

 

(S.D.N.Y. 2010) (quoting 15 U.S.C. § 77d(a)(2)). The applicability of this exemption turns on
“‘whether the particular class of persons affected needs the protection of the Securities Act,”’
because “la]n offering to those who are shown to be able to fend for themselves is a transaction
‘not involving a public offering.”’ ldr.“ (quoting S.E.C. v. Ralston Purnia Co., 346 U.S. 119, 125
(1953)). “Factors commonly considered in determining whether an offering is public include:
‘(1) the number of offerees; (2) the sophistication and experience of the offerees; (3) the nature
and kind of information which has been provided; [and] (4) the size of the offering and the
precautions taken to prevent the offerees from reselling their securities.”’ Feldman v. Concord
Eguity Partners, LLC, No. 08-CV»4409 (CS), 2010 WL 1993831, at *3 (S.D.N.Y. May 19, 2010)
(quoting Steed Fin. LDC v. Nomura Sec. Int’l, lnc., No. 00 CIV. 8058 (NRB), 2001 WL
1111508, at *5 (S.D.N.Y. Sept. 20, 2001)).

Here, when Mindspirit sought discovery relevant to these factors, Evalueserve
objected, and Mindspirit moved to compel. (§;e§ Joint Ltr. (Dkt. No. 5 8-1) at 2-4) During oral
argument on the motion to compel, Evalueserve represented that it would not argue that there
was a public offering, and Magistrate Judge Henry Pitman denied Mindspirit’s motion to compel
on that basis. (§§§ March l, 2017 Order (Dkt. No. 60) at 2 (“Plaintiff[’]s application to compel
production of additional documents regarding defendant’s illegality defense is denied. I note in
this regard that defendant has represented, on the record, that it will not argue that its issuance of
the disputed options [was] part of a public offering.”)) Accordingly, Evalueserve cannot argue
that the issuance of options to Mindspirit constitutes a public offering, and its illegality defense
has been waived.

Evalueserve argues that the public offering exception is “irrelevant,” because the

Agreement requires that any “issuance of options , . . comply with [S.E.C. Rule 701].” (Def. Br.

56

 

 

 

(Dkt. No. 87) at 24-25) As discussed above, however, the Court has rejected the argument that
the parties agreed that Mindspirit could only receive options pursuant to Rule 701.

Rule 701 does not preclude the application of other exemptions Preliminary
Note 3 to Ruie 701 provides that “[a}n issuer that attempts to comply with this section, but fails
to do so, may claim any other exemption that is available,” 17 C.F.R. § 230.701 Preliminary
Note 3, and Bvalueserve admits that “Rule 701 is irrelevant if ‘the company determines that such
grant need not comply with the requirements of Rule 701 and will satisfy another exemption
under the Securities Act.”’ (Def. Resp. to Pltf. R. 56.1 Stmt. (Dkt. No. 82) il 23)

Mindspirit’s motion for summary judgment on Evalueserve’s illegality defense
will be granted

F. Statute of Limitations

Evalueserve claims that Mindspir'it’s breach of contract claim is barred by New
York’s six~year statute of limitations (Answer (Dkt. No. 47) at 10) The parties have cross-
moved for summary judgment on Evalueserve’s statute of limitations defense (Pltf. Mot. (Dkt.
No. 73); Def. Mot. (Dkt. No. 78))

Evalueserve argues that the statute of limitations expired seven years before
Mindspirit filed this action on August 3, 2015, because “if there was a breach, . . . [t]here is no
disputing that [it] happened in 2002,” when Evalueserve “reallocated the 480,000 options” to
Gupta and Kumar. (Def. Br. (Dkt. No. 87) at 14; W a_ls_g rd_ at 7) Mindspirit responds that its
breach of contract claim is timely because, “[u]nder New York law, the statute of limitations on

an option contract does not begin to run until exercise of the option is rej ected,” and

57

 

“Evalueserve did not refuse to honor Mindspirit’s exercise of the option until 2012.” (Pltf. Opp.
(Dkt. No. 85) at 11)

1. The Option Contract Accrual Rule

“The statute of limitations for breach of a contract under New York law is six
years.” Wiedis v. Dreambuilder lnvestments, LLC, 268 F. Supp. 3d 457, 470 (S.D.N.Y. 2017)
(citing N.Y. C.P.L.R. § 213(2)). “A cause of action for breach of contract ordinarily accrues . . .
upon breach,” and “[t]he plaintiff need not be aware of the breach or wrong to start the period
running.” Guilbert v. Gardner, 480 F.3d 140, 149 (2d Cir. 2007) (citing Ely-Cruil<shank Co. v.
Bank of Montreal, 81 N.Y.2d 399, 402 (l993)). “This is true even when the alleged injury
occurs after the breach itself.” Wells Fargo Bank, N.A. v. JPMorgan Chase Bank, N.A.. No. 12
CIV. 6168 MGC, 2014 WL 1259630, at *2 (S.D.N.Y. l\/lar. 27, 2014) (citing Ely-Cruikshank
QL, 81 N.Y.2d at 402)', ge also T & N PLC v. Fred S. lames & Co. ofNY, lnc., 29 F.3d 57, 59
(2d Cir. 1994) (“[T]he [New York] Court of Appeals . . . has declined to adopt the accrual-at-
injury rule, even where breach and damages are not simultaneous.”).

Where the action is “based on a stock option agreement which provides that
plaintiff might exercise the option at any time,” however, “the [s]tatute of [l]irnitations does not
commence to run until the person granted the option demands the [s]tock.” Rossi v. Oristian, 50
A.D.2d 44, 46 (4th Dep’t 1975); § a_lsg 2B Carmody~Wait New York Practice § 13.235 (2d ed.
September 2018 update) (“The breach of a stock option contract does not occur . . . until the
option holder . . . either tender[s] payment for the stock or demand[s] its issuance.”). This is
because c‘[i}t belies common sense to suggest . . . that the [s]tatute of [l]imitations applicable to

[an option} contract beg[ins] to run prior to the maturation of the contingency, namely the

58

 

exercise of the option to buy.” Lvons & Assocs., lnc. v. 16 E. 48th St. Corp., 168 Misc. 2d 915,
917 (Sup. Ct. N.Y. Cty. 1996).

Evalueserve concedes “that no court has [] questioned” the option contract accrual
rule set forth in Bgs_sg, but argues that its “viability suffers from the holding in Hahn Automotive
Warehouse, Inc. v. American Zurich lns. Co., l8 N.Y.3d 765, 770~71 (2012).” (Def. Reply (Dkt.
No. 80) at 12) Egm is not applicable here, however. The issue in wflth was whether “insurers’
breach of contract []claims began to [accrue] when they possessed the legal right to demand
payment from the insured or years later after they issued invoices.” Ha_hn, 18 N.Y.Bd at 767. An
investor’s option to purchase stock is clearly distinguishable from an insurer’s right to demand
payment from a policy holder, because one of the primary benefits an option holder derives from
an option is flexibility in choosing when to exercise the option, while an insurer that waits to
demand payment from a policy holder has no similar justification for choosing not to pursue its
claim Accordingly, _Ha_hn does not cast doubt on M’s accrual rule.

Evalueserve also argues that Mindspirit “eannot invoke cases applying ll to
option contracts,” because “lvlindspirit had the promise [to provide options] but not the options.”
(Def. Br. (Dkt. No. 87) at 17) This Court has concluded, however, that under the plain language
of the Grant Notice and Stock Option Agreernent Evalueserve granted options to Mindspirit

Evalueserve also contends that “Mindspirit’s effort to invoke the option contract
cases fails for the elemental reason that it never attempted to exercise options and never
demanded shares.” (LJ. at 18) Mindspirit responds that, “[i]n 2012, l\/lr. Gupta and i\/lr. Kumar
sought to have the options transferred into Mindspirit’s name and Mindspirit sought to exercise
the options, but Evalueserve rejected both the transfer and the exercise.” (Pltf. R. 56.1 Stmt.

(Dkt. No. 76)1l 16) ln support of that claim, Mindspirit cites the entails exchanged between

59

 

Deuser - Gupta’s accountant ~ and Evalueserve in early 2012. (M idl (citing March 2, 2012
Gangwani email chain (Dkt. No. 76-19))
ln a February 7, 2012 email to Evalueserve, Deuser wrote:

Prior to moving forward with exercise of the options, l have one outstanding
concern that hasn’t been fully addressed . . . .

Given that the stock options were originally issued in the name of Mindspirit and
were not transferable according to article 1.8 of the agreement, l believe the
options should still be held in the name of Mindspirit, or its owners Rosewood
Partners and Malvika Kumar.
Can Evalueserve confirm this is the company’s understanding as well? lf not,
would someone be able to provide additional explanation regarding the transfer of
the options to Mr. Gupta? '
(E at 3)
Three weeks later - having gotten no answer - Deuser sent another ernail to
Evalueserve to “follow up on the . . . issue regarding transferring the stock options back (or
reversing the original transfer) into the name of Mindspirit or its owner Rosewood.” (ld at 2)
On March 2, 2012, Gangwani - Evalueserve’s chief financial officer - responded: “We cannot
transfer the options to Mindspiritl Also there wasn’t any error in assigning the stock options to
Rajat Gupta.” (L&)
Reading these emails in the light most favorable to Mindspirit, a reasonable juror
could find that Mindspirit “demand[ed] [its] [s]tock” in February 2012, Rossi, 50 A.D.2d at 46.
Accordingly, Evalueserve is not entitled to summary judgment on its statute of limitations
defense.
At the same time, Mindspirit is not entitled to summary judgment on

Evalueserve’s statute of limitations defense under Rossi, because there is a question of fact as to

whether Mindspirit’s option award required the prior consent of the BMA. lf the BMA’s consent

60

 

was a condition precedent to the issuance of the options, then Mindspirit never received options,
and M is inapplicable

2. The Timeliness of Other Alleged Breaches

Mindspirit contends that it “has asserted three other breaches of the option
agreement [that] could not possibly have arisen until 201 1 at the earliest and, thus, are timely.”
_ (Pltf. Br. (Dkt. No. 74) at 9) These three other alleged breaches are: (1) Evalueserve’s refusal in
20l2 to transfer the options issued in the names of Gupta and Kumar back to Mindspirit; (2)
Evalueserve’s refusal in 2011 to permit the options issued in the names of Gupta and Kumar to
be exercised by Mindspirit as nominee; and (3) Evalueserve’s 2013 decision to exclude
Mindspirit from a buy-back program offered to all other Evalueserve option-holders (L$ at 9-
10)

Under New York law, a breach of contract claim generally “accrues when the
contract is first breached.” Almazan v. Almazan, No. 14-CV-311 AJN, 2015 WL 500176, at *9
(-S.D.N.Y. Feb. 4, 2015) (citing T & N PLC, 29 F.3d at 59 (2d Cir. 1994) (“[T]he U\lew York]
Court of Appeals . . . has declined to adopt the accrual-at-injury rule, even where breach and
damages are not simultaneous.”)). “One exception to this rule is made for claims premised on a
‘continuing wrong,”’ in which case “‘each successive breach may begin the statute of limitations
running anew.”’ Maloul v. New Colombia Res., lnc., No. 15 ClV. 8710 (KPF), 2017 WL

2992202, at *5 (S.D.N.Y. .luly 13, 2017) (quoting Guilbert, 480 F.3d at 150). “[T]he ‘continuing

 

wrong’ exception is narrow,” however, and “only ‘extend[s] the statute of limitations when [a]
contract imposes a continuing duty’ that is repeatedly breached.” Ld. (quoting Henry v. Bank of
Am., 147 A.D.3d 599, 601 (lst Dep’t 2017)). “The doctrine distinguishes between ‘a single

wrong that has continuing effects and a series of independent, distinct wrongs,’ and allows an

61

 

exception to New York’s usual accrual rules only in the latter caSe.” L‘. (qUOting Qe_nrv, 147
A.D.3d at 601)); gee also First Am_. Title lns. Co. of New York v. Fiserv Fulfillment Serys., lnc.,
No. 06 ClV. 7132 (NRB), 2008 WL 3833831, at *3 (S.D.N.Y. Aug. 14, 2008) (when, after an
initial breach, “further and substantial damages subsequently accrue[], they la]re not the result of
a new or continuous breach of contract,” if they “relate[] back to the original breach which gave
the right of action for [] recovery”) (internai quotation marks and citation omitted).

Here, Mindspirit argues that “Evalueserve breached its contract with Mindspirit
by [] purportedly transferring the options to Gupta and Kumar, . . . [and] failing to obtain
Mindspirit’s consent . . . when it allegedly modified Mindspirit’s Option award by transferring
the options to Gupta and Kumar.” (S_ee Pltf. Opp. (Dkt. No. 85) at 27) lt is undisputed that the
resolution listing Gupta and Kumar as owners of the options, rather than Mindspirit, was adopted
by Evalueserve’s board in 2002. (Def. Resp. to Pltf. R. 56.1 Stmt. (Dkt. No. 82)11 4)
Accordingly, if Ms_i does not apply and Evalueserve breached its agreement with Mindspirit,
the “contract [wals first breached” in 2002, and Mindspirit’s breach of contract claim accrued at
that time. Alrnazan, 2015 WL 500176, at *9.

The three other alleged breaches cited by Mindspirit 4 the refusal to permit the
transfer of options back to Mindspirit; the refilsal to permit the options issued in the names of
Gupta and Kumar to be exercised by Mindspirit as nominee; and the decision not to offer the
buy~back program to Mindspirit ~ are not “a series of independent, distinct wrongs,” but rather
result from “a single wrong that has continuing effects.” M, 147 A.D.3d at 601. lndeed,
these alleged breaches all “relate[] back to the original [alleged] breach,” which gave Mindspirit
“the right of action for [] recovery,” Arn. Title Ins. Co. of New York, 2008 WL 3833831, at *3,

or constitute a failure to cure the breach, rather than the breach itself. § § at *2 (emphasizing

62

 

the “distinction between a breach and the ability to cure a breach”). Accordingly, the
“continuing wrong” exception would not render Mindspirit’s breach of contract claim timely if
Ro_ssi is inapplicable, and Mindspirit is not entitled to summary judgment on Evalueserve’s
statute of limitations defense

For these reasons, the parties’ cross-motions for summary judgment on
Evalueserve’s statute of limitations defense will be denied

III. THE UNJUST ENRICHMENT CLAIM

Evalueserve has moved for summary judgment on Mindspirit’s unjust enrichment
claim on the grounds that ( 1) the parties’ contract governing the subject matter of this action bars
an unjust em'ichment claim; (2) the claim is time-barred; and (3) the claims fails on its merits.
(Def. Mot. (Dkt. No. 78)) Mindspirit has cross-moved for summary judgment on Evalueserve’s
statute of limitations defense. (Pltf. Mot. (Dkt. No. 73))

A. Duplieative Uniust Enrichr__nent Claims

“To prevail on a claim for unjust enrichment in New York, a plaintiff must
establish (1) that the defendant benefitted; (2) at the plaintiffs expense; and (3) that equity and
good conscience require restitution.” Beth lsrael Med. Ctr. v. Horizon Blue Cross & Blue Shield
of New Jersey! lnc., 448 F.3d 573, 586 (2d Cir. 2006) (internal quotation marks and citations
omitted). “lt is important to note, however, the nature of an unjust enrichment claim in New
York: "l`he theory of unjust enrichment lies as a quasi-contract claim. lt is an obligation the law

creates in the absence of any agreement,”’ l_d_. at 586-87 (quoting Goldman v, Metropolitan Life

 

lns. Co., 5 N.Y.3d 56l, 572 (2005)) (emphasis in original); gee also Corsello v. Verizon New

York lnc., 18 N.Y.3d 777, 790 (2012) (“An unjust enrichment claim is not available where it

 

simply duplicates, or replaces, a conventional contract fclaim.]”). Accordingly, “[t]he existence

of a valid and enforceable written contract governing a particular subject matter ordinarily

63

 

precludes recovery [for unjust enrichment] for events arising out of the same subject matter.”’
Beth israel l\/Ied. Ctr., 448 F.3d at 587 (quoting Clark_Fitzpatrick, lnc. v. Long lsland R.R. Co.,
70 N.Y.2d 382, 388 (l987)).

If at summary judgment the court concludes that the contract at issue is “valid and
enforceable,” then “defendants are entitled to summary judgment on the unjust enrichment
claim.” Blum v. Spaha Capital Mgmt., LLC, 44 F. Supp. 3d 482, 496 (S.D.N.Y. 2014)', g glst
Beth israel l\/led. Ctr., 448 F.3d at 587 (“lt is impermissible . . . to seek damages [on an unjust
enrichment claim] where the suing party has fully performed on a valid written agreement, the
existence of which is undisputed, and the scope of which clearly covers the dispute between the
parties.”’) (quoting Clark-Fitzpatrick, 70 N.Y.2d at 388). Even where there is a genuine dispute
about which documents or provisions are incorporated into a contract, an unjust enrichment
claim may still be dismissed as duplicative, because “all that matters” is “that there is at least one
express agreement that governs the contractual relationship . . . .” Design Partners_ lnc. v. Five
Star Elec. Corp., No. 12 CV 2949 PKC Vl\/IS, 2017 WL 818364, at *8 (E.D.N.Y. Mar. 1, 2017)
(“The parties do not dispute that payment for the CADD services rendered by Design Partners is
governed by contractl Whether that contract is the Consulting Agreement, the l\/lSA, the
Purchase Orders, or a combination of all of the foregoing, is irrelevant; that there is at least one
express agreement that governs the contractual relationship is all that matters.”); § LQ
Marvland Cas. Co. v. W.R. Grace & Co., 218 F.3d 204, 212 (2d Cir. 2000) (“The notion of
unjust enrichment applies where there is no contract between the parties[.]”)‘, §§ Oliver Wyman,
1nc. v. Eielson, No. 15 CIV. 5305 (RJS), 2016 WL 5339549, at *12 (S.D.N.Y. Sept. 22, 2016)
(dismissing unjust enrichment claim as duplicative of breach of contract claim where “the parties

[] d[id] not contest that the Asset Purchase Agreement, the Non-Solicitation Agreement, and the

64

 

Employrnent Agreement [we]re enforceable contracts that govern[ed] the subject matter of th[ej
dispute,” although “[d]efendants dispute[d] the enforceability of certain [] covenants” contained
in the agreements).

Here, the parties agree that the Agreement governs Evalueserve’s option grant
(W Def. R. 56.1 Stmt. (Dkt. No. 88) 11 91; Pltf. R. 56.1 Stmt. (Dkt. No. 76)11 3), and there is no
dispute that Mindspirit fully performed its obligations under the Agreement. (w Def. Br. (Dkt.
No. 87) at ll) l\/loreover, there is no genuine dispute as to whether the Agreement is valid and
enforceable, although there are issues of fact as to whether the parties intended that the entire
Purchase Agreernent be incorporated into the Agreement.

ln denying Evalueserve’s Rule 12(b)(6) motion to dismiss Mindspirit’s unjust
enrichment claim, this Court noted that Evalueserve had “argued that any contractual agreement
to award Evalueserve stock options to Mindspirit [wa]s barred both by Evalueserve’s Equity
incentive Plan and by federal securities law.” (Sept. 26, 2016 Order (Dkt. No. 45) at 18-19
(internal citations omitted)) Accordingly, “the validity or enforceability of the alleged agreement
between Evalueserve and Mindspirit under which Mindspirit would receive Evalueserve stock
options [wa]s in doubt or uncertain,” (I_dm.)

ln this Opinion, however, the Court has ruled that Evalueserve waived its
illegality defense, and that Evalueserve’s issuance of options to Mindspirit was not barred by the
Equity 1ncentive Plan. Accordingly, both bases for permitting the unjust enrichment claim to
proceed no longer exist.

Mindspirit contends that its unjust enrichment claim remains viable, however,

because Evalueserve has argued both that the Agreement “should be read as providing options to

65

 

Gupta and Kumar [instead ofj Mindspirit,” and that it “should be reformed.” (Pltf. Opp. (Dkt.
No. 85) at 28) The Court has rejected both of these arguments, however.

Mindspirit also contends that Evalueserve has argued that the Agreement “was
never formed.” (l_c_i_.) To the extent that Evalueserve has argued that board approval was
necessary, this Court has rejected that argument Evalueserve’s remaining arguments concerning
the Agreement do not deny its existence, but instead dispute the meaning of certain terms of the
Agreement, as well as whether the Agreement contains certain conditions precedentl
Accordingly, Mindspirit’s unjust enrichment claim is duplicative of its breach of contract claim,
and Evalueserve is entitled to summary judgment on the unjust enrichment claim. § Am. Tax

Funding, LLC v. City of Svracuse, 41 F. Supp. 3d 188, 195 (N.D.N.Y. 2014) (dismissing unjust

 

enrichment claim where “the existence of valid written contracts, and their application to the
subject matter at issue, [could not] be disputed,” and the “dispute [] center[ed] on the definition
of contract terms”).
B. Statute of Limitations

Mindspirit’s unjust enrichment claim is also time-barred.

“Under New York law, the statute of limitations applicable to an unjust
enrichment claim depends on the nature of the substantive remedy plaintiff seeks.” Matana v.
M_erk_in, 957 F. Supp. 2d 473, 494 (S.D.N.Y. 2013) (citation omitted). “The limitations period is
six years where plaintiff seeks an equitable remedy, but three years where plaintiff seeks
monetary damages.” Ld. Here, Mindspirit seeks both equitable relief and monetary damages
(§:_e Am. Cmplt. (Dkt. No. 19)) Accordingly, this Court must consider both limitations periods

F or either type of relief, the statute begins to run “‘upon the occurrence of the

wrongful act giving rise to a duty of restitution and not from the time the facts constituting the

66

 

fraud are discovered.”’ Cohen v. S.A.C. 'l`rading Corn., 711 F.3d 353, 364 (2d Cir. 20l3)
(quoting Coombs v. Jervier, 74 A.D.3d 724, 724 (2d Dep’t 2010)). “Put another way, ‘a claim
for unjust enrichment accrues l] when the enrichment actually becomes unlawful.”’ Campione

v. Campione, 942 F. Supp. 2d 279, 284 (E.D.N.Y. 2013) (quoting T.E.A.l\/l. Ent’t lnc. v.

 

wgla_s, 361 F.Supp.2d 362, 370 (S.D.N.Y. 2005)).

Because an unjust enrichment claim requires the absence of an enforceable
contract, §§ Beth lsrael Med. Ctr., 448 F.3d at 587, the @§si accrual rule for option contracts
does not apply to unjust enrichment claims. Furthermore, for unjust enrichment claims
predicated on a plaintiffs “purported ownership interest” in a security, the date of accrual is the
date on which the security was not issued as promised, as opposed to the date that the defendant
“actually repudiate[s]” the alleged ownership interest Elliott v. Qwest Commc’ns Co;p., 25
A.D.3d 897, 898 (3d Dep’t 2006) (plaintiff made investment in defendant corporation in
exchange for preferred stock; defendant corporationlnever issued the preferred stock, and
plaintiff brought unjust em‘ichment claim; court rejected plaintiffs argument that his unjust
enrichment claim accrued when ‘°plaintiff’ s purported ownership interest was actually
repudiated,” holding instead that the claim accrued when defendant failed to issue the preferred
stock as promised). Rather, the claim accrues, “at the latest,” when the defendant fails to timely

issue the security to the plaintiff.l3 § (“[T]he unjust enrichment claim . . . clearly accrued in

 

13 The cases cited by Mindspirit (Pltf. Opp. (Dkt. No. 85) at 31), are entirely inapposite and not
to the contrary E Busher v. Barry, No. 14-CV-4322 (NSR), 2016 WL 1249612, at *2-3, 5
(S.D.N.Y. Mar. 28, 2016) (plaintiff brought shareholder derivative action, alleging, U z_tlja,
that defendant golf club was unjustly enriched by an unlawful policy restricting the transfer of
shares to non-members; such restrictions were in place from approximately 1967 to 1975, and
then reintroduced in 2009', court held that plaintiffs unjust enrichment claim, which was filed in
2014, was timely under six-year statute of limitations based on evidence that defendant “rejected
lawful demands to transfer shares” after the 2009 reintroduction of the transfer restrictions);
Town of Ovster Bav v. Occidental Chem. Corp., 987 F. Supp. 182, 210 (E.D.N.Y. 1997) (town

67

 

l995 (when plaintiff wired the money) or, at the latest, in 1996 (when [defendant] requested
additional information and failed to timely issue a stock certificate).”).

Here, the wrongful act of which Mindspirit complains is Evalueserve’s placing
the options for which Mindspirit paid 8100,000 in the names of Gupta and Kumar. (§eg Am.
Cmplt. (Dkt. No. 19) 1| 50 (“ . . . Evalueserve transferred and reissued [Mindspirit’s] stock
options [to Kumar and Gupta] unilaterally with[out] notice, consent, or ratification . . . .”); `rc_l4 1l
61 (“Evalueserve . . . unilaterally transferred the 480,000 stock options to Anil Kumar and Rajat
Gupta after the Agreement had been signed, in violation [of] the parties’ Agr'eement. Later,
Evalueserve falsely claimed to have been contacted by Rajat Gupta years ago and instructed by
Mr. Gupta to transfer and reissue the stock options in the individual names of Rajat Gupta and
Anil Kumar. Plaintiff[] den[ies] that Rajat Gupta ever made this request and believe[s]
Evalueserve’s conduct was an effort to conceal Evalueserve’s prior and continuing wrongful
conduct, even if that meant wholly and illegally depriving [Mindspirit] of [its} rights and
property.”); § ll 112~13 (“Both legal and equitable obligation[s] existed that were intended in
the contract but were not fulfilled by Evalueserve, namely 480,000 stock options Evalueserve

has not provided to [Mindspirit] in exchange for [its] investment . . . As a result, and

 

sought to recover costs arising out of its response to release or threatened release of hazardous
substances from a landfill, alleging that defendant corporations had brought hazardous materials
to the landfill; court held that unjust enrichment claim accrued in the year when the
Environmental Protection Agency “wrote to a number of the defendants to determine whether
they would contribute to the remediation effort” and selected the “appropriate remedial action”);
Dimatteo v. Cosentino, 71 A.D.3d 1430, 1431 (4th Dep’t 2010) (plaintiff granted limited power
of attorney to defendant- his sister - with respect to the sale of real property owned by the
parties and their brother that was subject to a life estate held by their parents; pursuant to an
agreement between the parties, the non-party brother, and their parents, proceeds from the sale
were deposited into a checking account in defendant’s name, in trust for the use and benefit of
the parents', after both parents died, plaintiff demanded payment of his alleged share in the
proceeds from the real estate transaction; court held that unjust enrichment claim accrued at the

time of that demand).
68

 

irrespective of whether the obligation do so or not exists under the contract, Evalueserve has
unjustly enriched itself by accepting the investment funds provided by plaintiffs, and by
preventing exercise of the stock options. . . .”)) lt is undisputed that the resolution listing Gupta
and Kumar as owners of the options, rather than Mindspirit, was adopted by Evalueserve’s board
in 2002. (Def. Resp. to Pltf. R. 56.1 Stmt. (Dkt. No. 82) j[ 4) Accordingly, the alleged wrongful
act giving rise to the duty of restitution occurred in 2002. Because this action Was not brought
until 2015, Mindspirit’s unjust enrichment claim is time-barred. _C_o_l_r_e_n, 711 F.3d at 364; M,
25 A.D.3d at 898.
CONCLUSION

F or the reasons stated above, Evalueserve’s motion for summary judgment is
granted as to Mindspirit’s unjust enrichment claim, but is otherwise denied Mindspirit’s cross-
motion for partial summary judgment is granted as to Evalueserve’s illegality defense, but is
otherwise denied. The Clerl< of Court is directed to terminate the motions (Dkt. Nos. 73, 78)

This case will proceed to trial on Monday, January 14, 2019, at 9:30 a.m. The
parties are directed to comply with this Court’s Individual Rules concerning the preparation of a
pre-trial order. The joint pre-trial order, motions i_n li_m_i_ne, proposed yqir d_i_r;e, and requests to
charge are due on December 3, 2018. Responsive papers, if any, are due on December 17,
2018.
Dated: New York, New York

September 30, 2018
SO ORDERED.

847/thaw

Paul G. Gardephe
United States District Judge

69

 

